 Case 3:18-cv-01338-X Document 112 Filed 07/01/20         Page 1 of 59 PageID 1708



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

KIN-YIP CHUN, Individually and on Behalf   §
of All Others Similarly Situated,          §
                                           §
                          Plaintiff,       § Civil Action No. 3:18-cv-01338-X
                                           §
      vs.                                  § CLASS ACTION
                                           §
FLUOR CORPORATION, et al.,                 §
                                           §
                          Defendants.
                                           §
                                           §

            DEFENDANTS’ MOTION TO DISMISS AND SUPPORTING BRIEF
 Case 3:18-cv-01338-X Document 112 Filed 07/01/20                                               Page 2 of 59 PageID 1709



                                                   TABLE OF CONTENTS

                                                                                                                                         Page

TABLE OF AUTHORITIES ........................................................................................................ III

INTRODUCTION AND SUMMARY ........................................................................................... 1

BACKGROUND ............................................................................................................................ 3

                     A.         Fluor Corporation........................................................................................ 3

                     B.         Fixed-Price Contracts.................................................................................. 4

                     C.         Financial Reporting on Fixed-Price Projects .............................................. 5

                     D.         The Projects ................................................................................................ 6

                     E.         Challenges in the Execution of the Projects ............................................... 8

                     F.         Procedural History .................................................................................... 11

ARGUMENT ................................................................................................................................ 12

          I.         Federal Securities Laws Set Heightened Pleading Burdens. ................................ 12

          II.        The Complaint Does Not Plead Any False or Misleading Statement with
                     Particularity. .......................................................................................................... 14

                     A.         Plaintiffs Do Not Fix the Pleading Failures Identified by the Court. ....... 14

                     B.         The Challenged Statements Are Nonactionable Opinion or Puffery. ....... 16

                     C.         Plaintiffs Fail to Adequately Allege that the Challenged Statements
                                Were False or Misleading When They Were Made.................................. 20

                               1.          Plaintiffs Fail to Adequately Allege that the Bidding
                                           Statements Were False or Misleading When They Were
                                           Made. ............................................................................................ 20

                               2.          Plaintiffs Fail to Adequately Allege that the Progress
                                           Statements Were False or Misleading When They Were
                                           Made. ............................................................................................ 24

                               3.          Plaintiffs Fail to Adequately Allege that the Control and
                                           Revenue Statements Were False or Misleading When They
                                           Were Made. ................................................................................... 26

          III.       Plaintiffs Do Not Plead a Cogent and Compelling Inference of Scienter............. 31


                                                                       i
 Case 3:18-cv-01338-X Document 112 Filed 07/01/20                                            Page 3 of 59 PageID 1710



                                                  TABLE OF CONTENTS
                                                       (continued)

                                                                                                                                     Page

                     A.         Plaintiffs Fail to Offer Factual Allegations regarding Any
                                Individual Defendant’s State of Mind....................................................... 32

                     B.         The Confidential Witnesses Add Nothing. ............................................... 34

                     C.         The Complaint Offers Only Fraud-By-Hindsight and Conclusory
                                Assertions regarding the Bidding and Progress Statements. .................... 36

                               1.         Plaintiffs’ Reliance on Later “Admissions” Is Improper and
                                          Does Not Help Them. ................................................................... 37

                               2.         Plaintiffs’ Conclusory Assertions of Fraud Are Insufficient. ....... 38

                               3.         Plaintiffs’ Allegations about the Mitsubishi and Duke
                                          Litigations Add Nothing. .............................................................. 40

                     D.         Plaintiffs’ Conclusory Assertions and Hindsight Allegations
                                regarding the Control and Revenue Statements Are Insufficient. ............ 41

                     E.         Plaintiffs’ Additional “Scienter” Allegations Add Nothing. .................... 44

                     F.         The Powerful Competing Inference—That Defendants Made Good
                                Faith Judgments and Updated Investors Regularly—Is More
                                Compelling than Plaintiffs’ Theory that Defendants Deliberately
                                Misled Investors. ....................................................................................... 49

          IV.        Because There Is No Primary Violation, the Control Person Claims Fail............ 50

CONCLUSION ............................................................................................................................. 50




                                                                    ii
 Case 3:18-cv-01338-X Document 112 Filed 07/01/20                                           Page 4 of 59 PageID 1711



                                               TABLE OF AUTHORITIES
                                                                                                                               Page(s)

Cases

ABC Arbitrage Plaintiffs’ Grp. v. Tchuruk,
  291 F.3d 336 (5th Cir. 2002) .................................................................................13, 16, 27, 29

Abrams v. Baker Hughes Inc.,
   292 F.3d 424 (5th Cir. 2002) .......................................................................................42, 45, 48

In re Alamosa Holdings, Inc.,
    382 F. Supp. 2d 832 (N.D. Tex. 2005) ..............................................................................34, 35

Alaska Elec. Pension Fund v. Asar,
   768 F. App’x 175 (5th Cir. 2019) ............................................................................................45

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) .................................................................................................................38

In re Azurix Corp. Sec. Litig.,
    198 F. Supp. 2d 862 (S.D. Tex. 2002) .....................................................................................22

In re Bristol-Myers Squibb Sec. Litig.,
    312 F. Supp. 2d 549 (S.D.N.Y. 2004)......................................................................................47

Budde v. Glob. Power Equip. Grp.,
   No. 15-cv-1679, 2017 WL 6621540 (N.D. Tex. Dec. 27, 2017) .............................................45

In re Burlington Coat Factory Sec. Litig.,
    114 F.3d 1410 (3d Cir. 1997)...................................................................................................45

In re Capstead Mortg. Corp. Sec. Litig.,
    258 F. Supp. 2d 533 (N.D. Tex. 2003) ........................................................................13, 31, 48

City of Cambridge Ret. Sys. v. Altisource Asset Mgmt. Corp.,
    908 F.3d 872 (3d Cir. 2018).....................................................................................................36

Collins v. Morgan Stanley Dean Witter,
   224 F.3d 496 (5th Cir. 2000) .....................................................................................................4

Cox v. Richards,
   761 F. App’x 244 (5th Cir. 2019) ..............................................................................................4

In re Fannie Mae 2008 Sec. Litig.,
    742 F. Supp. 2d 382 (S.D.N.Y. 2010)................................................................................29, 31




                                                                   iii
 Case 3:18-cv-01338-X Document 112 Filed 07/01/20                                        Page 5 of 59 PageID 1712



                                             TABLE OF AUTHORITIES
                                                   (continued)

                                                                                                                          Page(s)

Fener v. Belo Corp.,
   425 F. Supp. 2d 788 (N.D. Tex. 2006) ..............................................................................32, 33

Fin. Acquisition Partners LP v. Blackwell,
   440 F.3d 278 (5th Cir. 2006) .............................................................................................32, 38

Goldstein v. MCI WorldCom,
   340 F.3d 238 (5th Cir. 2003) .............................................................................................32, 45

Greenberg v. Crossroads Sys., Inc.,
   364 F.3d 657 (5th Cir. 2004) .................................................................................16, 17, 19, 20

In re Hertz Glob. Holdings, Inc. Sec. Litig.,
    No. CV 13-7050, 2017 WL 1536223 (D.N.J. Apr. 27, 2017) .....................................19, 20, 29

Ind. Elec. Workers’ Pension Tr. Fund IBEW v. Shaw Grp., Inc.,
    537 F.3d 527 (5th Cir. 2008) ...............................................................22, 36, 41, 42, 43, 47, 49

Izadjoo v. Helix Energy Sols. Grp., Inc.,
    237 F. Supp. 3d 492 (S.D. Tex. 2017) .....................................................................................48

In re Key Energy Servs., Inc. Sec. Litig.,
    166 F. Supp. 3d 822 (S.D. Tex. 2016) ...................................................................34, 35, 44, 45

Lemmer v. Nu-Kote Holding, Inc.,
   No. CIV. A. 398CV0161L, 2001 WL 1112577 (N.D. Tex. Sept. 6, 2001) ...........20, 21, 26, 29

Local 371 I.B. of T. Excavators & Pavers Pension Tr. Fund v. Diodes, Inc.,
   810 F.3d 951 (5th Cir. 2016) ...................................................................................................13

Lormand v. U.S. Unwired, Inc.,
   565 F.3d 228 (5th Cir. 2009) ...................................................................................................44

In re Magnum Hunter Res. Corp. Sec. Litig.,
    26 F. Supp. 3d 278 (S.D.N.Y. 2014)........................................................................................50

Magruder v. Halliburton Co.,
  No. 3:05-CV-1156-M, 2009 WL 854656 (N.D. Tex. Mar. 31, 2009) ...............................17, 42

Martin v. Quartermain,
  732 F. App’x 37 (2d Cir. 2018) .........................................................................................29, 31

Masel v. Villarreal,
  924 F.3d 734 (5th Cir. 2019) .............................................................................................21, 26


                                                                 iv
 Case 3:18-cv-01338-X Document 112 Filed 07/01/20                                            Page 6 of 59 PageID 1713



                                               TABLE OF AUTHORITIES
                                                     (continued)

                                                                                                                                Page(s)

N. Port Firefighters’ Pension—Local Option Plan v. Temple-Inland, Inc.,
    No. 3:11-CV-3119-B, 2013 WL 4405537 (N.D. Tex. July 30, 2013) .....................................36

Nathenson v. Zonagen Inc.,
   267 F.3d 400 (5th Cir. 2001) .............................................................................................16, 45

Neiman v. Bulmahn,
   854 F.3d 741 (5th Cir. 2017) ...................................................................................................50

Omnicare v. Laborers Dist. Council Constr. Indus. Pension Fund,
  135 S. Ct. 1318 (2015) .................................................................................................13, 16, 31

Owens v. Jastrow,
  789 F.3d 529 (5th Cir. 2015) .......................................................................................32, 33, 48

R2 Invs. LDC v. Phillips,
   401 F.3d 638 (5th Cir. 2005) ...................................................................................................14

Ret. Sys. v. Whole Foods Mkt., Inc.,
    905 F.3d 892 (5th Cir. 2018) ...................................................................................................16

Rosenzweig v. Azurix Corp.,
   332 F.3d 854 (5th Cir. 2003) ...........................................................................16, 17, 21, 26, 36

S.E.C. v. World-Wide Coin Investments, Ltd.,
    567 F. Supp. 724 (N.D. Ga. 1983) ...........................................................................................20

Schiller v. Physicians Res. Grp., Inc.,
   No. CIV.A. 3:97-CV-3158L, 2002 WL 318441 (N.D. Tex. Feb. 26, 2002) ...........................42

Southland Sec. Corp. v. INSpire Ins. Sols., Inc.,
   365 F.3d 353 (5th Cir. 2004) ...............................................................16, 36, 40, 45, 46, 48, 50

In re Stratasys Ltd. S’holder Sec. Litig.,
    864 F.3d 879 (8th Cir. 2017) ...................................................................................................22

Tellabs, Inc. v. Makor Issues & Rights, Ltd.,
    551 U.S. 308 (2007) .................................................................................................................13

Town of Davie Police Pension Plan v. Pier 1 Imports, Inc.,
   273 F. Supp. 3d 650 (N.D. Tex. 2017) ....................................................................................32

Town of Davie Police Pension Plan v. Pier 1 Imports, Inc.,
   325 F. Supp. 3d 728 (N.D. Tex. 2018) ..................................................................44, 47, 48, 50


                                                                    v
 Case 3:18-cv-01338-X Document 112 Filed 07/01/20                                              Page 7 of 59 PageID 1714



                                                TABLE OF AUTHORITIES
                                                      (continued)

                                                                                                                                    Page(s)

Va. Bankshares, Inc. v. Sandberg,
    501 U.S. 1083 (1991) ...............................................................................................................16

Statutes

15 U.S.C. § 78u-4 ............................................................................................................................1

15 U.S.C. § 78u-4(b)(1) .................................................................................................................22

15 U.S.C. § 78u-4(b)(2)(A)............................................................................................................13

Rules

Fed. R. Civ. P. 9(b) ..............................................................................................................1, 12, 16
Fed. R. Civ. P. 12(b)(6)....................................................................................................................1




                                                                      vi
 Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 8 of 59 PageID 1715



        Under the Private Securities Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 78u-

4 et seq., and Rules 12(b)(6) and 9(b) of the Federal Rules of Civil Procedure, Defendants Fluor

Corp. (“Fluor”), David T. Seaton, Biggs C. Porter, Bruce A. Stanski, Matthew McSorley, Gary

G. Smalley, Carlos M. Hernandez, D. Michael Steuert, and Robin K. Chopra (collectively

“Individual Defendants” and, with Fluor, “Defendants”) move to dismiss this case with prejudice

for failure to state a claim.

                                INTRODUCTION AND SUMMARY

        The Court should dismiss this case with prejudice because (1) Plaintiffs have not cured

their fundamental failure to plead with specificity that the statements they challenge were false or

misleading at the time they were made, and (2) Plaintiffs fail to plead particularized facts that

Defendants made the challenged statements with fraudulent intent, as required under the

heightened standard for pleading securities fraud. This is a classic “fraud by hindsight” case in

which Plaintiffs claim that because Fluor faced setbacks and took charges relating to a small

fraction of its fixed-price projects, Fluor “must have known” that certain statements about those

projects were untrue when made. In Plaintiffs’ last consolidated complaint (the “Initial

Complaint”), Plaintiffs singled out four projects that faced challenges, and claimed that Fluor’s

competitive bids on these projects were too low to yield a profit. Plaintiffs concluded that Fluor

and its senior officers must have known that the bids were too low because ultimately Fluor took

charges on them. The Court dismissed the Initial Complaint for “failure to adequately plead the

alleged misstatements with the required specificity.” Order, Dkt. No. 89 (the “Order”) at 5.

        Following dismissal, Plaintiffs filed their First Amended Consolidated Complaint

(“Complaint”), but they still fall far short of satisfying the heightened pleading requirements of

Rule 9(b) and the PSLRA. Rather than attempting to cure these deficiencies with specific facts




                                                 1
 Case 3:18-cv-01338-X Document 112 Filed 07/01/20                       Page 9 of 59 PageID 1716



to support a fraud claim on the four previously challenged fixed-price projects, as the Court

provided them the opportunity to do, Plaintiffs inexplicably expand their theory of fraud. They

now claim that Defendants made material misstatements about a handful of additional projects.

They argue these new projects were supposedly infected by the same bidding procedures that

Fluor must have known were flawed and about which it failed to warn investors at the time the

bids were made and when problems emerged. Plaintiffs acknowledge that when Fluor

encountered setbacks on these unique and complex projects, the company made numerous

attempts to correct course, but that these efforts did not succeed. What is plainly missing from

this new Complaint—just as last time—are specific facts showing that the statements about these

projects were false when made. And as to the various statements of opinion (e.g., “We believe

that our ability to assess . . . and mitigate project risk . . . in a fixed-price contracting

environment . . . .” ) or optimism (e.g., “I’m pretty bullish on them being able to deliver . . . .”) at

the core of the Complaint, Plaintiffs fail to plead specific facts demonstrating that Defendants did

not believe the statements when they were made. This pleading failure again compels dismissal.

        The Court should also dismiss the Complaint on the separate ground that Plaintiffs fail to

plead particularized facts giving rise to a strong inference that Defendants acted with

scientermeaning that the Defendants knew or were severely reckless in not knowing that their

statements were false at the time they were made. Pleading scienter is always difficult in a

federal securities fraud case, but even more so in a case like this one, where the core claim is that

Defendants made improper estimates, judgments, and predictions about the future. Plaintiffs

must plead facts giving rise to a strong inference that each Defendant knew that they would not

finish these long-term projects within the fixed costs when they stated otherwise. The Complaint

contains no such pled facts, let alone facts pled with the particularity required under the PLSRA.




                                                     2
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 10 of 59 PageID 1717



Plaintiffs attempt to plead scienter by relying on allegations from supposed “confidential

witnesses” that leap to entirely speculative conclusions, but none provides the key information

needed to plead scienter: specific facts indicating that each Individual Defendant received

reports or other information at the time of the challenged statements demonstrating that the

projects were underbid and doomed to fail. These indispensable allegations simply do not exist.

        The far more cogent and compelling inference here is that Defendants made good faith

judgments, estimates, and predictions in a competitive market that they specifically disclosed as

having significant inherent risks. Some judgments and estimates turn out to be accurate, while

others do not, but it is not—as the Complaint suggests—inherently fraudulent when an estimate

turns out to be wrong. As a wealth of decisional law holds, Plaintiffs cannot simply rely on

“fraud by hindsight” to satisfy the high pleading bar set by the PSLRA. This is the exact type of

case the PSLRA was designed to stop at the pleading stage.

        Plaintiffs have spent more than two years and hundreds of pages of pleadings trying to

plead a viable securities fraud claim. They have failed once again. It is time this Court dismiss

this case with prejudice. See Order at 7, 8 (granting Plaintiffs a “final opportunity” to replead

before dismissing “with prejudice”).

                                        BACKGROUND

        A.     Fluor Corporation

        Fluor is one of the largest professional services firms providing engineering,

procurement, construction, and project management services. See id. ¶ 25.1 Headquartered in



 1
     All citations to Ex. __ refer to the exhibits to the Declaration of Lissa M. Percopo, which
     accompanies the Appendix of Exhibits filed concurrently herewith. Appendix page numbers
     are also provided. As further discussed in Defendants’ concurrently filed Request for
     Consideration of Documents, the Court may properly consider the documents included in the



                                                 3
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                   Page 11 of 59 PageID 1718



Irving, Texas, see id., Fluor actively manages some of the largest projects across all sectors. See

Ex. 2 at 1–6 (2016 10-K) (App. 35–40).

       B.      Fixed-Price Contracts

       A significant portion of Fluor’s contracts are fixed-price projects (also called lump-sum),

meaning that the price paid by the customer is set at the time contracts are awarded. See FACC

¶¶ 8, 51; Ex. 3 at 7–8 (2018 10-K) (App. 64–65). Most of these fixed-price contracts are

competitively bid, meaning that rather than negotiate the price after winning the contract, Fluor

responds to a customer request for proposal by submitting a bid to do the required work on a set

timeline for a set amount of money. FACC ¶¶ 7–8, 51. For competitively bid, fixed-price

contracts, if the actual cost to perform under the contract is lower than the estimated cost, the

bidder makes more money. See id. If the actual cost incurred by the bidder is higher than the

fixed price, the bidder loses money, unless the contract is renegotiated. See id.

       The bidding process, therefore, requires the bidder to utilize projections, estimates, and

judgments to develop a fixed price to bid. Assessments of the planned and actual progress of the

projects also involve judgments, id. ¶ 38, and the risk of unforeseen costs, including from

scheduling delays (which can require payment of liquidated damages to the customer), fall to the

bidder. See id. ¶¶ 8, 51, 53.

       For any fixed-price project, the risks are always significant, as Fluor repeatedly disclosed

to investors. See, e.g., Ex. 1 at 12–25 (2014 10-K) (App. 11–24); Ex. 2 at 14–30 (2016 10-K)

(App. 43–59). Fluor disclosed, for example, that the bids involved “complex and lengthy

negotiations and competitive bidding processes” that “[could] be impacted by a wide variety of



   Appendix of Exhibits, which are expressly referenced or quoted in the Complaint. See Cox v.
   Richards, 761 F. App’x 244, 248 (5th Cir. 2019); Collins v. Morgan Stanley Dean Witter,
   224 F.3d 496, 498–99 (5th Cir. 2000).


                                                  4
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                    Page 12 of 59 PageID 1719



factors.” See, e.g., Ex. 1 at 12 (2014 10-K) (App. 11); Ex. 2 at 14 (2016 10-K) (App. 43). Fluor

explicitly warned investors that these risks “may lead to cost overruns that may not be paid by

our clients thereby resulting in reduced profits or losses.” See, e.g., Ex. 1 at 12 (2014 10-K)

(App. 11); Ex. 2 at 15 (2016 10-K) (App. 44); see also FACC ¶ 51 (acknowledging that Fluor

disclosed in each annual report that it bore the risk of increased costs). The risk factors disclosed

by Fluor specifically identified: “[u]nanticipated . . . engineering issues,” “failures to properly

estimate . . . labor,” “[d]elays or productivity issues caused by weather conditions,” and

“[i]ncorrect assumptions related to productivity, scheduling estimates or future economic

conditions.” See, e.g., Ex. 1 at 13 (2014 10-K) (App. 12); Ex. 2 at 15 (2016 10-K) (App. 44).

       C.      Financial Reporting on Fixed-Price Projects

       Fluor uses what is referred to as the “percentage-of-completion method” to record

anticipated revenue on fixed-price contracts. See FACC ¶ 38. Because the net revenue on these

fixed-price projects is dependent on the set price Fluor will be paid for the work and the total

costs to complete it (which is a projection until the project is complete), accounting during the

project requires the company to regularly re-estimate the anticipated costs to complete. “In

making such estimates, judgments are required to evaluate contingencies such as potential

variances in schedule and the cost of materials, labor cost and productivity, the impact of change

orders, liability claims, contract disputes and achievement of contractual performance

standards.” Id.

       At the end of each quarter, Fluor estimates the costs to complete its fixed-price contracts

and uses those estimates to update its recorded revenue for each project. See id. ¶¶ 38–40. If the

estimated costs to complete a contract exceed the fixed-price value of the contract, Fluor

immediately recognizes the entire amount of the estimated loss in its independently audited




                                                  5
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                     Page 13 of 59 PageID 1720



financial statements, including the reversal of revenue recognized to date. See id. ¶ 42; see also,

e.g., id. ¶ 267 (reporting “a loss of $60 million (including the reversal of previously recognized

profit) resulting from forecast revisions.” (emphasis omitted)).

        On fixed price projects, Fluor must estimate the costs of supplies, labor, and its potential

liability for liquidated damages if it does not complete work on time, see, e.g., id. ¶¶ 53, 64, as

well as its potential claims if a third party does not adhere to its own contract terms, see, e.g., id.

¶¶ 185–88. Fluor also must estimate its likely recovery for so-called “change orders,” which it

submits to seek additional compensation when circumstances allow under its contracts. Id. ¶ 43.

Accounting standards allow for the recognition of anticipated revenue from change orders before

they are approved where it is “probable that the claim will result in additional contract revenue

and if the amount can be reliably estimated.” Id. ¶ 43(c) (citing ASC 605-25-30).

        Fluor conducts regular assessments of its projects through Project Status Reviews, which

provide “objective, accurate, and timely information” to assess progress and “inform[] proposed

mitigating actions when needed.” Id. ¶ 49 (alteration in original).

        D.      The Projects

        The Complaint focuses primarily on four contracts Fluor bid and won in the gas-fired

power plant market. See generally id. ¶¶ 114–39. The Complaint also identifies four other

fixed-price projects. See id. ¶¶ 57–60, 72–74. The additional projects are not concentrated in

any particular sector, but instead appear only to have been identified because Fluor encountered

challenges in its execution of those projects and, as a result, took charges. The Complaint says

nothing about Fluor’s approximately 1,000 other contracts during the relevant time period. Id. ¶

163 (quoting Mr. Seaton noting that the problem projects are only a small number “out of 1,000

that are operating at any given time”).




                                                   6
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                 Page 14 of 59 PageID 1721



        As of August 2013, when the proposed class period would start, Fluor had provided

engineering, procurement, construction, and commissioning services for more than 34,000

megawatts of gas-fired power facilities in the previous decade. See Ex. 4 (Aug. 14, 2013 Press

Release) (App. 71). Fluor had also “just come off of a project in th[e lump-sum gas-fired power

plant] market where [it] had bettered the [as sold] margin expectation.” FACC ¶ 159 (quoting

Mr. Seaton explaining Fluor’s perspective when bidding on the power projects) (internal

quotations omitted, third alteration in original).

        It is with this experience that Fluor bid on four engineering, procurement, and

construction contracts (known as “EPC contracts”) for gas-fired power plants (collectively, the

“Power Projects”). The Power Projects were not uniform. They varied in size, see id. ¶¶ 53, 61,

64, 68, involved turbines that were new to the United States Power market, see id. ¶ 126, and,

though certain turbines or configurations were similar, no two Power Projects were the same, see

id. ¶¶ 55, 63, 66, 70.

        The Brunswick Project was a fixed-price EPC contract in Virginia with Dominion

Virginia Electric and Power Company (“Dominion”) dated July 31, 2012. Id. ¶ 53. As part of

that contract, Dominion partially assigned its benefits under its turbine supply agreement with

Mitsubishi to Fluor. Id. ¶ 186. Those benefits included liquidated damages provisions

governing what Mitsubishi would pay for each day of unexcused delivery delay. See Ex. 5 ¶ 13

(Complaint, Fluor Enters., Inc. v. Mitsubishi Hitachi Power Sys. Ams., Inc., No. 3:17-cv-00622

(E.D. Va. Sept. 13, 2017), ECF No. 1 (“Mitsubishi Complaint”)) (App. 77). The Anderson and

Citrus Projects were fixed-price EPC contracts in South Carolina and Florida, respectively, with

Duke Energy (“Duke”) originated in Q3 and Q4 2014, respectively. FACC ¶¶ 61–67. The




                                                     7
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 15 of 59 PageID 1722



Greensville Project was a fixed-price EPC contract in Virginia with Dominion dated April 8,

2015. Id. ¶ 68.

       The other projects discussed for the first time in this amended Complaint are (1) the

“Radford Project” (a fixed-price subcontract for BEA Systems on the Department of Defense’s

plan to update the Radford Army Ammunition Plant’s power, infrastructure, and manufacturing

facilities) (see id. ¶¶ 57–58); (2) the CPChem Project (a fixed-price contract for Chevron Phillips

Chemical’s Gulf Coast petrochemicals project in Texas) (see id. ¶ 59); (3) the Penguins Offshore

Project (a fixed-price contract for Shell for the design, procurement, and fabrication of a floating

storage and offloading vessel in the North Sea) (see id. ¶ 72); and (4) the Warren Project (a

fixed-price contract with the U.S. Army Corps of Engineers at Frances E. Warren Air Force Base

near Cheyenne, Wyoming, to construct a nuclear weapons storage and maintenance facility) (see

id. ¶¶ 73–74). These eight projects are referred to collectively as “the Projects.”

       E.      Challenges in the Execution of the Projects

       Each of the Projects suffered different setbacks during the time period at issue in the

Complaint. For example, despite confidence in its execution abilities and good initial progress

on the Brunswick Project, see id. ¶¶ 119–120, by mid-2015, several issues arose that necessitated

forecast revisions, including extreme weather, lower labor productivity, and problems with the

new Mitsubishi turbines. See FACC ¶¶ 126, 128, 188, 265. In Q3 2016, Fluor announced

charges on the CPChem contract as a result of adjustments necessitated by “several heavy rain

events and abnormal site flooding” that rendered it a loss. FACC ¶ 60; Ex. 11 at 3 (Q3 2016

Earnings Call Tr.) (App. 119). And Fluor took a charge to its Q1 2017 earnings attributable to

forecast revisions for the Anderson Project that the company expected to be able to mitigate. See

FACC. ¶¶ 130, 269.




                                                 8
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                   Page 16 of 59 PageID 1723



       With its Q2 2017 results, Fluor announced charges across three of the Power Projects.

See id. ¶¶ 131, 273. Mr. Seaton explained that Fluor had identified issues with the bids on the

Power Projects resulting from “improper estimating, craft productivity and equipment issues.”

Id. ¶ 273; Ex. 8 at 3 (Q2 2017 Earnings Call Tr.) (App. 93). The Power Projects had been bid in

a narrow time period by the same bid team that Fluor, years later, determined did not have “good

information” on the new equipment being used or “a good handle” on the level of skill and

number of craft employees Fluor would need to have available in certain locations. See FACC

¶ 273; Ex. 8 at 6, 12 (Q2 2017 Earnings Call Tr.) (App. 94–95). Mr. Seaton explained that Fluor

was reviewing its gas-fired projects, but that at that time, Fluor did not believe it had a systemic

problem across fixed-price projects. See Ex. 8 at 6 (Q2 2017 Earnings Call Tr.) (App. 94).

       After experiencing additional setbacks in 2018, Fluor announced that following a

“complete review of the business” that involved a “relentless” review of “every aspect” of all of

the Projects, the company would take charges for certain Projects at the end of Q2 2019. FACC

¶ 283. These charges included $109 million on the remaining Power Projects, $186 million for a

fixed-price offshore project, $87 million for two fixed-price downstream projects, $55 million

for forecast revisions on several fixed-price infrastructure projects, and $233 million on a fixed-

price project from the Department of Defense. Id. ¶ 282. And on September 24, 2019, Fluor

provided an interim update to investors about its “strategic review,” which included charges on

the Radford Project and the Warren Project. Id. ¶ 286.

       Plaintiffs do not allege that Fluor ignored the challenges with the Projects or failed to

respond to setbacks as they arose. Rather, Plaintiffs acknowledge that Fluor repeatedly took

steps to address problems on the Projects as they occurred, including by submitting change

orders during the course of the Projects, and through alternative solutions, such as creating a




                                                  9
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 17 of 59 PageID 1724



welding school to address an unexpected shortage of welders on one project, see id. ¶ 125(b).

Plaintiffs acknowledge that, where necessary, Fluor took and accurately reported charges for the

Projects. See, e.g., id. ¶¶ 265 (Q2 2015), 148–49 (Q3 2016), 151 (Q1 2017), 152–53 (Q2 2017),

157–59 (Q1 2018), 161 (Q2 2018), 164 (Q3 2018), 168 (Q1 2019).

       As responsible businesses do, when issues arose, Defendants addressed them by

implementing a series of process improvements to identify potential problems and mitigation

opportunities. For example, when Fluor took a charge on the Brunswick Project in 2015,

Defendants “t[ook] a very measured look at many of the programs and projects” under way and

determined that the challenges on the Brunswick Project were unique to that project. Id. ¶ 126.

Following the CPChem loss in Q3 2016, Fluor “significantly increased the independent review

of critical projects,” “improve[ed its] estimating system,” “ma[de] significant investments in

applying data analytics to projects [to] identify challenges earlier,” and added “more cold eyes

review” on projects. Id. ¶ 153 (quoting Mr. Seaton on the Q2 2017 earnings call).

       In 2017, Fluor established an Office of Project Executive Governance to oversee the

Project Status Reviews. See id. ¶ 50. Then in 2019, after taking additional charges across

multiple projects and sectors, the company’s new CEO, Mr. Hernandez, explained that Fluor had

undertaken a “complete review of the business,” including “relentless[ly] . . . looking into every

aspect” of the organization and its operations. Id. ¶ 283. Fluor formed a new Board Committee,

dedicated to monitoring risk. Id.; see also id. ¶ 172(a). And Fluor “implemented a more

rigorous framework to [its] pursuit process,” “enacted changes in [its] bid/no bid process,” and

re-reviewed a series of variables that go into cost and revenue judgments. See id. ¶ 284. Fluor

also exited certain markets when it determined that the risks could not be sufficiently mitigated




                                                10
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 18 of 59 PageID 1725



in future contracts. See, e.g., id. ¶ 275 (quoting Q1 2018 10-Q which disclosed that Fluor was

exiting the gas-fired power plant market).

       F.      Procedural History

       In May 2018, Kin-Yip Chun filed a securities class action against Fluor and Messrs.

Seaton, Porter, and Stanski. Dkt. No. 1. Later that year, the Court appointed the Plaintiffs as

lead plaintiffs. Dkt. No. 41. Plaintiffs filed the Initial Complaint on March 8, 2019, adding

Messrs. McSorley and Smalley as defendants. Dkt. No. 47. Plaintiffs alleged that Defendants

misled investors about Fluor’s bidding practices on fixed-price projects (“Bidding Statements”)

and its progress executing the Power Projects (“Progress Statements”) because those projects

encountered issues and were eventually losses. On March 5, 2020, the Court dismissed the

Initial Complaint for failing to allege the challenged statements were false when made and gave

Plaintiffs “a final opportunity to make their best substantiated allegations.” Dkt. No. 89.

       Plaintiffs filed the Complaint on April 2, 2020, adding Messrs. Hernandez, Steuert, and

Chopra as defendants. Like the Initial Complaint, the Complaint challenged the same Bidding

Statements, FACC ¶¶ 85–113 (Statement Nos. 1–19), and Progress Statements, id. ¶¶ 114–40

(Statement Nos. 20–36). It also expanded the class period by seventeen months, identified four

additional fixed-price projects across various business segments, and added a new category of

challenged statements concerning Fluor’s internal and disclosure controls, risk management,

revenue, and financial statements (“Control and Revenue Statements”), which Plaintiffs assert

misled investors because the identified projects encountered issues and ultimately took charges.

See id. ¶¶ 1, 51–74, 141–74 (Statement Nos. 37–64). The Complaint also offers statements from




                                                11
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 19 of 59 PageID 1726



an additional four confidential witnesses (“CWs”) about certain challenges experienced on some

Projects, as well as discussion of projects not at issue in the Complaint. See id. ¶¶ 81–84.2

                                          ARGUMENT

        The Complaint continues to fall far short of the PSLRA’s heightened pleading

requirements for two reasons. First, it again fails to plead specific facts showing that any of the

challenged statements were false or misleading when made. Plaintiffs merely repeat their

challenge to the previously dismissed statements and now add similar statements that they

likewise fail to adequately allege were false or misleading when made. Second, Plaintiffs again

fail to plead specific facts, as required, giving rise to a strong inference that any Defendant knew

or recklessly disregarded that the statements were false or misleading. Rather than pleading

factual allegations that create a cogent and compelling inference that Defendants acted with

scienter, Plaintiffs simply assert that because the Projects faced serious challenges, Defendants

“must have known” years earlier that their estimates, assumptions, and judgments would turn out

to be wrong. This kind of “fraud by hindsight” pleading falls short of the factual specificity

required to plead scienter under the PSLRA and Rule 9(b).

I.      Federal Securities Laws Set Heightened Pleading Burdens.

        As the Court explained, Plaintiffs face a series of elevated burdens to plead securities

fraud. First, they must satisfy Federal Rule of Civil Procedure 9(b)’s requirement to “plead with




 2
     Union Asset Management Holding AG (“Union”) filed a separate case against Fluor and
     certain Individual Defendants on February 28, 2020. As acknowledged by the Court and the
     parties, the Complaint incorporates Union’s complaint. See Dkt. No. 110. The Court has
     now consolidated the two cases. Wayne County Employees’ Retirement System, the Town
     of Fairfield Employees’ Retirement Plan, and the Town of Fairfield Police and Firemen’s
     Retirement Plan remain the lead plaintiffs of the consolidated case, and the Complaint
     remains the operative complaint. This motion seeks to dismiss the entire, consolidated case.


                                                 12
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                   Page 20 of 59 PageID 1727



‘particularity the circumstances constituting fraud.’” Local 371 I.B. of T. Excavators & Pavers

Pension Tr. Fund v. Diodes, Inc., 810 F.3d 951, 956 (5th Cir. 2016); see also Order at 4–5.

        Second, to adequately plead a misstatement under the PSLRA, Plaintiffs must: (1) specify

each statement alleged to have been misleading; (2) identify the speaker; (3) state when and

where the statement was made; and (4) explain the reason or reasons why the statements were

fraudulent. ABC Arbitrage Plaintiffs’ Grp. v. Tchuruk, 291 F.3d 336, 350 (5th Cir. 2002). A

plaintiff may only challenge verifiable assertions of fact, not puffery or subjective beliefs. See

Omnicare v. Laborers Dist. Council Constr. Indus. Pension Fund, 135 S. Ct. 1318, 1326 (2015).

Plaintiffs cannot meet this burden by reciting a series of statements and then asserting they were

all false or misleading without connecting “the particular statement they contend is false and

misleading” to the “reason why that statement is false or misleading.” In re Capstead Mortg.

Corp. Sec. Litig., 258 F. Supp. 2d 533, 560 (N.D. Tex. 2003).3

        Third, to adequately plead scienter, a plaintiff must “state with particularity facts giving

rise to a strong inference that the defendant acted with the required state of mind,” 15 U.S.C.

§ 78u-4(b)(2)(A), which requires that the inference be “cogent and at least as compelling as any

opposing inference one could draw from the facts alleged.” Tellabs, Inc. v. Makor Issues &

Rights, Ltd., 551 U.S. 308, 324 (2007); see also Diodes, 810 F.3d at 957 (a “reasonable” or

“permissible” inference is not enough). The required state of mind is an “intent to deceive,

manipulate, or defraud or . . . severe recklessness”— an exceedingly high bar that is “limited to

those highly unreasonable omissions or misrepresentations that involve not merely simple or



 3
     Plaintiffs’ pleading formula where “[a]ll explanations regarding how or why the alleged
     statement is misleading is reserved for the last paragraph of the section addressing a
     particular series of statements,” has been expressly rejected by courts in the Northern
     District. In re Capstead, 258 F. Supp. 2d at 577.


                                                 13
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                   Page 21 of 59 PageID 1728



even inexcusable negligence, but an extreme departure from the standards of ordinary care.” R2

Invs. LDC v. Phillips, 401 F.3d 638, 643 (5th Cir. 2005) (citations omitted).

II.     The Complaint Does Not Plead Any False or Misleading Statement with
        Particularity.

        A.      Plaintiffs Do Not Fix the Pleading Failures Identified by the Court.

        This Court dismissed the Initial Complaint for failure to plead that the Bidding

Statements and Progress Statements were false or misleading with the required specificity. See

Order at 5. Using four representative examples, the Court explained why the Plaintiffs failed to

sufficiently plead falsity. Tellingly, Plaintiffs were unable to fix any of those four examples.

They abandoned one of those statements, and for the other three, Plaintiffs continue relying on

the same, insufficient allegations of falsity.

        First, as noted by the Court, Plaintiffs previously argued that they had sufficiently pled

falsity in their Initial Complaint because “Defendants later admitted that Fluor’s gas-fired power

plant bids were never realistic. ¶ 215.” See id. at 5–6 (quoting Opp. at 16). As the Court

explained, the referenced Paragraph 215 of the Initial Complaint actually “contains no such

admission,” and instead merely quotes a later 2018 call with investors without “indicat[ing] that

the defendants knew the four bids contained faulty estimations when they submitted them and

informed investors at the time.” Id. at 6. Now, Plaintiffs challenge the very same statements, see

FACC ¶¶ 92, 94, again asserting they were false because “Defendants admitted that Fluor’s gas-

fired power plant bids were never realistic,” see id. ¶ 113(b)(i), citing only to Paragraph 275,

which again “quotes in depth” the very same “2018 call with investors,” id.; Order at 6.

        Second, as another example cited by the Court, Plaintiffs argued that they had sufficiently

pled falsity because the “[d]efendants later admitted that the four Gas-Fired Plant projects had

always ‘had a fundamental problem’ and ‘did not meet the original baseline assumptions due to



                                                 14
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 22 of 59 PageID 1729



improper estimating, craft productivity and equipment issues.’ ¶ 131.” See Order at 6. But, as

explained by the Court, the Initial Complaint “does not show that the defendants knew of

estimating or labor issues when submitting the bids and informing investors at that time.” See id.

Instead, the Initial Complaint offered only statements from an August 3, 2017 investor call,

which explained that the company then realized that the bids had a “fundamental problem”

because during execution the Projects “did not meet the original baseline assumptions.” In their

new Complaint, Plaintiffs repeat these assertions, see FACC ¶ 113(b)(ii) (citing id. ¶ 273), citing

only the very same block quote from August 3, 2017 that the Court already explained was not an

“admission” that the challenged statements were false or misleading when made, see Order at 6.

        Third, in its dismissal order, the Court provided another example of Plaintiffs’ lack of

substantiation. Plaintiffs were challenging the veracity of statements by Mr. McSorley in

November 2014 (“[a]ll of our projects over the past four or five years [were] on budget, on

schedule, no claims”) by citing to a May 2018 statement by Mr. Seaton (“10 of the 12 have

underperformed our as-sold expectations, with 3 suffering losses”). As explained by the Court,

the “statement in 2018 of how projects ended does not demonstrate the falsity of a report on

progress in 2014.” Order at 6 (quoting Opp. at 17, 18). Yet, in their new Complaint, Plaintiffs

again base their assertion that the November 2014 statement was false on Mr. Seaton’s 2018

statement. FACC ¶ 113(c) (citing Mr. Seaton’s 2018 statements in FACC ¶ 275).4




 4
     Plaintiffs’ attempt to use a 2014 reservation of rights letter sent by Fluor to Mitsubishi
     indicating the delayed delivery of “minor components” does not salvage this argument. See
     FACC ¶ 12; Ex. 7 (App. 88–89). As the Court has already recognized, Plaintiffs “fail to
     acknowledge that the [2014] letter regarded only minor components and [a] lawsuit only
     happened three and a half years later because ‘the late and mis-labeled deliveries continued
     and worsened.’” Order at 7.


                                                 15
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                 Page 23 of 59 PageID 1730



       Even when provided specific examples of pleading failures, Plaintiffs are unable to cure

their failures and satisfy the heightened pleading requirements of the PSLRA and Rule 9(b).

       B.      The Challenged Statements Are Nonactionable Opinion or Puffery.

       All of the Bidding Statements and most of the Progress Statements and Control and

Revenue Statements should be dismissed for the independent reason that they are nonactionable

puffery or opinions. The Fifth Circuit has long held that “generalized, positive statements”

including “statements about the company’s competitive strengths, experienced management, and

future performance are not actionable because they are immaterial.” Rosenzweig v. Azurix

Corp., 332 F.3d 854, 869 (5th Cir. 2003). For example, statements cannot serve as a basis for

liability when they are describing demand for a company’s services in “generally positive”

terms, Southland Sec. Corp. v. INSpire Ins. Sols., Inc., 365 F.3d 353, 371–72 (5th Cir. 2004), or

describing the company’s situation using “optimistic generalizations,” Nathenson v. Zonagen

Inc., 267 F.3d 400, 419 (5th Cir. 2001), or are “generalized positive statements about a

company’s progress,” Tchuruk, 291 F.3d at 359. That is because no reasonable investor would

judge a company’s value “based on its own generalized and self-serving statements.” Emps.’

Ret. Sys. v. Whole Foods Mkt., Inc., 905 F.3d 892, 902 (5th Cir. 2018). Similarly, an opinion can

be actionable only if the speaker did not genuinely hold it. See Greenberg v. Crossroads Sys.,

Inc., 364 F.3d 657, 670 (5th Cir. 2004) (citing Va. Bankshares, Inc. v. Sandberg, 501 U.S. 1083,

1095–96 (1991)); see also Omnicare, 135 S. Ct. at 1326.

       Bidding Statements. The challenged statements regarding Fluor’s bidding process and

confidence with fixed-price projects, see FACC ¶¶ 85–113, are all nonactionable as a matter of

law. See, e.g., Omnicare, 135 S. Ct. at 1326; Southland, 365 F.3d at 371–72; Nathenson, 267

F.3d at 419. These statements include that Fluor was “comfortable” taking on fixed-price

projects (FACC ¶¶ 90, 95, 105), believed it had a good strategy and the ability to manage risk


                                                16
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                   Page 24 of 59 PageID 1731



(id. ¶¶ 87, 94, 96–99, 103,5 111), was more conservative than its competitors (id. ¶¶ 88, 92–93,

100–04), and did a “good job” and “fe[lt] good” about its position (id. ¶¶ 93, 100, 102–03, 104,

108). These types of statements about the “company’s competitive strengths, experienced

management, and future prospects” are nonactionable. Magruder v. Halliburton Co., No. 3:05-

CV-1156-M, 2009 WL 854656, at *5 (N.D. Tex. Mar. 31, 2009) (citing Rosenzweig, 332 F.3d at

869). In fact, the Fifth Circuit has held that very similar statements such as “[o]ur fundamentals

are strong” are “obviously immaterial puffery.” Rosenzweig, 332 F.3d at 869.

        The Bidding Statements are also nonactionable opinions and beliefs. See FACC ¶¶ 87–

111. The Complaint fails to plead any facts showing that Defendants did not believe these

statements when they made them, relying instead on later-discovered facts to argue that

Defendants must have known the statements were false at the time they were made years earlier.

See id. ¶ 113 (arguing that the Bidding Statements were false because projects “ultimately” took

charges, “Defendants later admitted” problems with their bids, and confidential witnesses

“corroborate[d] Defendants’ [later] admissions”); Greenberg, 364 F.3d at 670.

        Plaintiffs ignore that these opinions were stated concurrently with extensive disclosures

reminding investors that they were judgments that were not guaranteed. Fluor disclosed, for

example, that these projects involved “complex and lengthy negotiations and competitive

bidding processes” that “[could] be impacted by a wide variety of factors.” Ex. 1 at 12 (2014 10-

K) (App. 11). The Form 10-K also lists risk factors that “may lead to cost overruns . . . resulting

in reduced profits or losses.” See id. These disclosed risk factors include “[u]nanticipated . . .

engineering issues”; “failures to properly estimate . . . labor”; “[d]elays or productivity issues



 5
     Based on the audio recording of the June 4, 2015 Credit Suisse Engineering & Construction
     Conference, Plaintiffs misattribute Statement No. 14 to Mr. Porter (FACC ¶ 103).


                                                 17
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 25 of 59 PageID 1732



caused by weather conditions”; and “[i]ncorrect assumptions related to productivity, scheduling

estimates or future economic conditions.” See, e.g., id. at 13 (App. 12).

       The content and context of the Bidding Statements reveal that they were immaterial,

vague positive statements or statements of genuinely held opinion made alongside disclosures of

accompanying risks and thus not actionable.

       Progress Statements and Control and Revenue Statements. While all of the Progress

Statements and Control and Revenue Statements are not alleged to be false or misleading for the

reasons stated in Sections II.C.2–3, infra, most of them are nonactionable for the independent

reason that they are also opinion or puffery. For the Progress Statements, Plaintiffs rely on

optimistic generalizations about Fluor’s execution on the Projects, such as statements that Fluor

was “comfortable” with its fixed-price projects, felt “good” about its work, had “done well,”

“had a solid execution,” “on budget [and] on schedule” in recent years, “sharpened” its

“execution approach,” “performing very, very well,” “pretty bullish on them being able to

deliver,” “probably one of the few that can actually implement the gas cycle regardless of what

the turbine choice is,” and “confident” in its ability to finish the gas-fired projects. FACC

¶¶ 117–19, 123–24, 127, 132, 135. Plaintiffs also rely on general positive statements and

statements of subjective “belief” about project risks, including the belief that identified problems

in certain projects were not “embedded in how we’ve done any of the others,” or that “[w]e’ve

got some opportunities, hopefully, to maybe reverse some [charges],” and “we believe we’ve

captured that,” or that projects had been “de-risked,” and “[w]e’ve done everything in our power

to lessen that risk.” Id. ¶¶ 126, 130, 136–37, 139.

       Similarly, for many of the Control and Revenue Statements, Plaintiffs challenge general

positive statements related to mitigating risks based on improvements to bidding and execution




                                                 18
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                    Page 26 of 59 PageID 1733



processes. See id. ¶¶ 149, 153, 156, 159, 162, 163, 166, 167, 170. These include statements

such as the company has “greater confidence that these types of earnings adjustments [will be]

diminished and less frequent,” has “done everything in [its] power to lessen the risk and give us a

better insight and surety in terms of performance going forward,” has “strengthened the decision-

making process,” and is “really confident that the changes we’ve made . . . [are] going to provide

. . . more sure outcome[s] for Fluor.” See id. ¶¶ 153, 162, 163, 166. Fluor’s representatives also

said that they believed the company was “in a good place” with regard to remaining projects bid

“without [the] benefit of the integrated solutions.” Id. ¶ 159.

       None of these general expressions of confidence and progress are actionable. Plaintiffs

nowhere allege that each of the Defendants did not honestly believe these statements when made.

See, e.g., Greenberg, 364 F.3d at 670. To the contrary, Plaintiffs themselves acknowledge

Fluor’s prior experience and success in the lump-sum power industry, which further underscore

the absence of well-pled facts showing that the Defendants did not honestly believe that the

company would deliver on its gas-fired Projects. See FACC ¶ 273 (explaining that “historically,

[Power] has provided good profitability for us” and “I can list dozens of projects that have been

very positive”); see also Ex. 4 (Aug. 14, 2013 Press Release) (App. 71); Ex. 10 at 26 (Nov. 13,

2014 Investor Day Tr.) (App. 115). Because these statements are either immaterial puffery or

opinions, the statements cannot support a securities fraud claim.

       Statements that Fluor complied with GAAP also are nonactionable opinions. See In re

Hertz Glob. Holdings, Inc. Sec. Litig., No. CV 13-7050, 2017 WL 1536223, at *11 (D.N.J. Apr.

27, 2017) (“Where statements about GAAP compliance are concerned, courts have deemed them

to be opinions.”), aff’d, 905 F.3d 106 (3d Cir. 2018). The statement made in each public filing

during the class period that the company prepared its financial statements in accordance with




                                                 19
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 27 of 59 PageID 1734



GAAP is an opinion about GAAP compliance that the Complaint neither contradicts nor alleges

that Defendants did not subjectively believe when made. See FACC ¶ 143. Similarly, Fluor’s

“conclusions” about the reasonableness, effectiveness, and design of its controls, see id. ¶¶ 141–

43, are also “subjective and based on opinion,” Lemmer v. Nu-Kote Holding, Inc., No. CIV. A.

398CV0161L, 2001 WL 1112577, at *10 (N.D. Tex. Sept. 6, 2001), aff’d, 71 F. App’x 356 (5th

Cir. 2003); see also S.E.C. v. World-Wide Coin Investments, Ltd., 567 F. Supp. 724, 751 (N.D.

Ga. 1983) (“[E]valuating the sufficiency of controls [to provide reasonable assurances] . . . is

inevitably a highly subjective process . . . .”). But the Complaint neither contradicts those

conclusions nor alleges that they were subjectively false when made.

       Plaintiffs also state in a conclusory fashion that Defendants falsely recorded revenue on

certain change orders because they “had no assurance that payment on those change orders was

probable” and lacked “a basis to conclude that it was probable.” Id. ¶¶ 172(d)–(e). But the

“probability” of recovering on a change order is a subjective GAAP opinion. See In re Hertz,

2017 WL 1536223, at *11 (noting that whether “an asset impairment is ‘probable’” is a

“subjective” GAAP standard (citations omitted)). Thus, the challenged statements are not

actionable absent particularized allegations that each Defendant did not believe the change orders

were recoverable. See Greenberg, 364 F.3d at 670. Plaintiffs make no such allegations, and

instead improperly rely on after-the-fact determinations from 2019 that cannot support a

securities fraud claim. See FACC ¶ 172(e).

       C.      Plaintiffs Fail to Adequately Allege that the Challenged Statements Were
               False or Misleading When They Were Made.

               1.      Plaintiffs Fail to Adequately Allege that the Bidding Statements Were
                       False or Misleading When They Were Made.

       The Complaint still fails to substantiate its bald assertions that the Bidding Statements

were false or misleading at the time they were made. The Bidding Statements concern Fluor’s


                                                 20
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                 Page 28 of 59 PageID 1735



bidding practices, which are based on estimates. The Complaint rightly notes that Fluor’s project

estimates required judgments about numerous different project contingencies. See FACC ¶ 38.

At bottom, Plaintiffs complain that Fluor’s estimates did not pan out due to changing

circumstances and intervening events; but that is no grounds for alleging fraud.

       The Fifth Circuit recently confirmed that statements alleged to be inaccurate after

changed circumstances or intervening events, but not sufficiently alleged to be untrue when

made, are not actionable. See Masel v. Villarreal, 924 F.3d 734, 749 (5th Cir. 2019); see also

Rosenzweig, 332 F.3d at 860, 870 (affirming dismissal because statements about the viability of

transactions were not false when made where “plaintiffs did not allege that any of those projects

were, at the time of the prospectus, not potentially viable acquisitions”); Lemmer, 2001 WL WL

1112577, at *10.

       Here, the Complaint identifies a host of intervening events, including extensive

productivity issues, labor shortages, a severe winter, a hurricane, and equipment quality and

delivery issues. FACC ¶¶ 125(a)–(b), 126, 134; Ex. 9 at 3 (Q3 2017 Earnings Call) (App. 99).

Indeed, the Complaint points to two confidential witnesses (CWs 2 and 8) who stated that poor

labor quality affected project budgets, which supports the conclusion that the statements were

true when made, but later events altered the outcome. With no basis to allege that Fluor’s

estimating judgments were not reasonable when made, Plaintiffs again resort to the same

combination of hindsight statements and conclusory assertions that the Court rejected in its

Order dismissing the Initial Complaint. See FACC ¶ 113. The unremediated Bidding Statement

allegations demand dismissal with prejudice.

       Statements Relating to Fluor’s ExperienceThe Complaint persists in alleging that

Fluor’s description of its management as “experienced” in navigating a fixed-price market was




                                                21
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                   Page 29 of 59 PageID 1736



false, but again makes no attempt to contradict this statement. See id. ¶ 87. “Although [the

company] ultimately performed poorly in its business enterprises, even well-managed enterprises

can fail. The mere fact that a business did not live up to expectations is insufficient to create an

inference of fraud.” In re Azurix Corp. Sec. Litig., 198 F. Supp. 2d 862, 882 (S.D. Tex. 2002),

aff’d sub nom. Rosenzweig v. Azurix Corp., 332 F.3d 854 (5th Cir. 2003).

       Statements Relating to Fluor’s Approach to BiddingThe Complaint lacks facts

demonstrating that Fluor’s comments that it was “comfortable” in the fixed-price arena, took a

conservative approach to bidding, had the “ability to say no,” and “ha[d] not seen [its] risk

profile increase” were inaccurate when they were made. See FACC ¶¶ 88–90, 92, 96, 103, 105,

108–09, 113(b). In fact, the Complaint supports that those statements were accurate when made.

       For example, the documents incorporated by reference into the Complaint make clear that

Fluor’s bidding practices were more conservative than others in the market. In May 2014, after

it had won the Brunswick Project contract, incorporated documents indicate Fluor was “in bid”

for seven combined-cycle gas-fired power plants. Ex. 6 at 5 (Q1 2014 Earnings Call Tr.) (App.

86). The Complaint admits that Fluor only won contracts to build three such plants after that

time and that contracts are awarded to the lowest bidder. FACC ¶ 113(b)(iv). In other words,

Fluor bid higher than its competitors (and, therefore, lost) on over 50% of those bids.

       Plaintiffs must plead why the challenged statements are false or misleading. See 15

U.S.C. § 78u-4(b)(1); Ind. Elec. Workers’ Pension Tr. Fund IBEW v. Shaw Grp., Inc., 537 F.3d

527, 533 (5th Cir. 2008). Plaintiffs assert that these qualitative and comparative statements were

false or misleading, but they allege no factual allegations comparing Fluor’s practices to those of

its competitors; the Complaint does not even name a single competitive bidder. Similar failures

have led to dismissal in other cases. See, e.g., In re Stratasys Ltd. S’holder Sec. Litig., 864 F.3d




                                                 22
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                   Page 30 of 59 PageID 1737



879, 882 (8th Cir. 2017) (dismissing as “vague and nonverifiable” challenges to a company’s

statements that its printer offered “unmatched speed, reliability, quality and connectivity,”

particularly because plaintiff did not plead any comparison).

       The Complaint fails to plead any information about the scope of Fluor’s fixed-price

opportunities. Plaintiffs do not plead how many bidding opportunities there were during the

relevant time period or how many of those Fluor bid. The Complaint alleges that Fluor’s

statements that it had “the ability to say no” were false, but provides no facts to support the

proposition that Fluor bid on every opportunity or on more than its competitors.

       The Complaint is also devoid of any factual allegation contradicting Fluor’s February

2014 statement—made prior to the award of the latter five challenged projects—that it had “not

seen [its] risk profile increase.” FACC ¶ 90. Fluor had projects around the globe in multiple

sectors. See Ex. 10 at 6, 10–18 (Nov. 13, 2014 Investor Day Tr.) (App. 103, 105–13); FACC

¶ 163. Therefore, Fluor had an “ability to say no” that its single-market competitors did not. See

FACC ¶¶ 96–97; Ex. 10 at 6 (Nov. 13, 2014 Investor Day Tr.) (App. 103). Plaintiffs allege no

particularized facts, as they must, that in February 2014 Fluor’s diverse, company-wide risk

profile had increased at all, let alone based on the challenged projects that had been awarded by

that time.

       Project “Underperformance” Does Not Support Plaintiffs’ Falsity AllegationsThe

Complaint asserts that some of the Bidding Statements were false because, before Fluor bid the

challenged Projects, six of its eight fixed-price power plants had underperformed, and when the

challenged Projects are included, ten of twelve had underperformed, with three suffering losses.

FACC ¶¶ 113(b)(iv), 113(c). But these 2018 statistics “of how projects ended does not

demonstrate the falsity” of earlier statements. See Order at 6. In any event, underperformance




                                                 23
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                   Page 31 of 59 PageID 1738



and loss are very different. “Underperformance” does not mean a loss, but simply that the

company made less profit on the project than it expected. The Complaint does not assert

whether the earlier underperformance was by one dollar or one hundred million dollars. See

FACC ¶¶ 113(b)(iv), 113(c). The Complaint also does not assert whether the other two earlier

projects over-performed, which could mean that Fluor on average had historically profited or

even out-performed expectations. See, e.g., id. ¶ 175 (noting the Power Projects were bid

following a similar project where Fluor had over-performed). No similar project is alleged to

have suffered a loss prior to the Brunswick Project. Compare id. ¶¶ 113(b)(iv), 113(c) (alleging

that three projects had suffered losses), with id. ¶ 129(e) (alleging that, prior to the Brunswick

Project, six of eight plants had “underperformed,” but not alleging losses).

               2.      Plaintiffs Fail to Adequately Allege that the Progress Statements
                       Were False or Misleading When They Were Made.

       Plaintiffs’ theory of falsity for the Progress Statements suffers from the same fatal flaw as

the Bidding Statements—it relies on the same type of hindsight statements and conclusory

assertions that the Court already rejected. The Progress Statements fall into four categories:

(1) statements about Fluor’s confidence with executing the Power Projects, id. ¶¶ 117, 119, 123–

24 (Statement Nos. 22, 24, 27–28); (2) statements about progress on the Brunswick Project, id.

¶¶ 114, 116, 118, 120–21 (Statement Nos. 20–21, 23, 25–26); (3) statements about Fluor’s belief

that problems on the Brunswick Project were not symptomatic for other Power Projects, id.

¶¶ 126–27 (Statement Nos. 29–30); and (4) statements about Fluor’s understanding of the

direction of the Power Projects and its efforts to mitigate remaining risk, id. ¶¶ 130, 132, 135–37,

139 (Statement Nos. 31–36).

       Plaintiffs assert that the Progress Statements were false because the “baseline

assumptions” for the Brunswick estimate would turn out to be wrong, the problems on the



                                                 24
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                    Page 32 of 59 PageID 1739



Brunswick Project would end up causing irreversible costs and schedule delays, the subsequent

Power Projects would experience similar problems, and the Projects would continue to take

charges even after Fluor took remedial measures to mitigate the risks. See id. ¶¶ 115, 125, 129,

140. In other words, Plaintiffs rely exclusively on later determinations after changed

circumstances. They plead no facts showing when circumstances caused irreversible delays and

costs. They do not connect those circumstances to each statement at the time it was made. And

they do not explain how circumstances at the time the statements were made rendered them false.

       The Complaint is replete with contingencies that changed over the course of the Power

Projects and instances of Fluor developing “workarounds” to manage the new circumstances and

stay on track. For example, to manage Brunswick Project delays caused by Mitsubishi, Fluor

“accelerat[ed] the construction,” reserved its rights to liquidated damages, and developed

“learnings” that “put [it] in . . . a better position” to execute on projects “going forward.” See id.

¶¶ 125(a), 126; Ex. 7 (Letter from B. Stephens to R. Hamilton (Apr. 22, 2014)) (App. 88–89).

To manage unanticipated labor issues with inexperienced welders, Fluor “us[ed] multiple shifts

to make the best use of the limited number of welders” and “start[ed] a welding school” to

improve the quality of its welders. See FACC ¶ 125(b) (internal quotation marks omitted). And

Fluor sought change orders as appropriate and was able to secure a substantial number, which,

for the Citrus Project alone, increased Fluor’s compensation and secured waivers of liquidated

damages for delayed completion. See, e.g., id. ¶¶ 194(a) (Nov. 14, 2017 change order), 194(b)

(Apr. 6, 2018 change order), 195 (July 9, 2018 change order).

       Plaintiffs complain that Fluor misjudged the magnitude and scope of the problems and

the effectiveness of its workarounds for the Power Projects to make up for unanticipated costs

and delays, but Plaintiffs allege no facts showing that the workarounds were hopeless from the




                                                  25
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 33 of 59 PageID 1740



outset, or that circumstances indicated the costs and delays were unrecoverable at an earlier date.

Plaintiffs instead rely on conclusory assertions that the mere existence of a problem meant the

Projects could not get back on track or hindsight statements after Fluor realized that some of the

workarounds were ineffective (or both).6

        That the workarounds turned out not to solve the problem does not mean that Defendants

knew from the outset—and fraudulently concealed—that they would not work. “Circumstances

change.” Lemmer, 2001 WL 1112577, at *10. “That circumstances may have dictated a [loss] at

one date has little if any probative value in determining whether circumstances at an earlier date

would also have dictated a [loss].” Id.; see also Masel, 924 F.3d at 749; Rosenzweig, 332 F.3d at

860, 870. Having failed in its second attempt to allege any facts showing that the Progress

Statements were false when made, and coming nowhere close to doing so with particularity,

Plaintiffs’ challenge to the Progress Statements should be dismissed with prejudice.

                3.     Plaintiffs Fail to Adequately Allege that the Control and Revenue
                       Statements Were False or Misleading When They Were Made.

        Plaintiffs add a challenge to the Control and Revenue Statements, which were not in the

Initial Complaint, but these statements fail for the same reasons the other statements are not

actionable. See FACC ¶¶ 172, 174. Plaintiffs resort to the same baseless theory that because



 6
     See FACC ¶¶ 115 (citing id. ¶¶ 113 (containing the unremediated hindsight allegations that
     the Court rejected in its Order) and 273 (discussing hindsight statements from an earnings
     call on August 3, 2017)), 125(a) (discussing statements from the Mitsubishi complaint filed
     in 2017 but nothing about when Mitsubishi resisted its obligation to pay liquidated damages),
     125(b) (citing id. ¶ 113 and referencing “workarounds” but nothing about when
     circumstances indicated they would prove ineffective), 129(a)–(c) (citing id. ¶ 273), 129(d)
     (citing id. ¶ 163 (discussing hindsight statements from an earnings call on October 10,
     2018)), 129(e) (discussing hindsight statements from an earnings call on May 3, 2018, id.
     ¶ 275), 140 (citing id. ¶ 275, referencing subsequent charges and discussing change orders
     but nothing about when circumstances indicated Fluor would take a charge on the Project
     despite the increased payments, waiver of liquidated damages, and extended deadlines).


                                                26
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 34 of 59 PageID 1741



Fluor had problems with its bidding and execution on a series of lump-sum projects and

ultimately took charges on those projects, that must mean Fluor’s Control and Revenue

Statements were false when made.

       The Control and Revenue Statements concerned: (1) management’s belief when made

that the company had “reasonable” internal controls and “effective” disclosure controls, id.

¶¶ 141–43; see, e.g., Ex. 1 at 48, Exhibits 31.1 & 31.2 (2014 10-K) (App. 25, 28–31);

(2) improvements made to the company’s bidding and execution processes to mitigate the risk of

similar charges in the future, see FACC ¶¶ 149, 153, 156, 159, 162–63, 166–67, 170;

(3) a description of Fluor’s accounting policy for recognizing revenue, which involves estimating

costs based on judgments about various contingencies throughout a project’s life cycle, id.

¶¶ 144, 173; and (4) the company’s financial reports accompanied by certifications that its

financial statements complied with GAAP and “fairly” presented the company’s financial

condition, id. ¶¶ 143, 145–48, 150–52, 154–55, 157, 161, 164–65, 168, which, for the annual

reports, were accompanied by an unqualified opinion from Fluor’s outside auditor, see, e.g., Ex.

1 at 49, F-2 (2014 10-K) (App. 26–27); Ex. 2 at 54, F-2 (2016 10-K) (App. 60–61); Ex. 3 at 45,

F-2 (2018 10-K) (App. 66–67, 68–69).

       Plaintiffs conclude, without supporting facts, that because Fluor experienced problems

that ultimately resulted in charges on the Projects, the Control and Revenue Statements must

have been false. But Plaintiffs are required to plead specific facts demonstrating that these

statements were false at the time they were made, not merely that they must have been false

because Fluor’s estimates and beliefs later turned out to be inaccurate. See Tchuruk, 291 F.3d at

360–61. Plaintiffs do not, for example, say anything about the design of Fluor’s internal controls

and make no attempt to explain how or why they were not “designed” to “provide reasonable




                                                27
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                   Page 35 of 59 PageID 1742



assurance,” see FACC ¶ 143(d), let alone explain why management’s assessment of the controls

should have led it to reach that conclusion. In short, nothing Plaintiffs allege contradicts the

challenged statements or makes them materially misleading.

        This failing is compounded by the fact that Plaintiffs rely almost exclusively on what

Plaintiffs’ label a “failure” of Fluor’s Project Status Reviews (“PSRs”)—referred to repeatedly as

the “project governance processes and controls.” See FACC ¶¶ 172(a)–(e). But the Complaint

does not make a single factual allegation explaining how, when, or why the PSRs allegedly

failed. See FACC ¶¶ 49, 172. The Complaint acknowledges that the PSR process—only “[o]ne

of the critical internal processes” at Fluor—existed to gather current information about the status

of projects and that Fluor regularly conducted the PSR process. Id. ¶¶ 49, 170. The only support

Plaintiffs provide for why the PSR allegedly failed is—again—that Defendants’ judgments in

applying the collected data did not pan out, the resulting charges were costly, and Defendants

sought to mitigate the risk of future charges, see id. ¶ 172—the exact same type of hindsight

allegations used to support their failed attacks on the Bidding and Progress Statements, see, e.g.,

id. ¶¶ 114–40.7 Plaintiffs come nowhere close to pleading with the particularity required by the

PSLRA that the PSR failed or that any Defendant did not believe the company’s controls

“provide[d] reasonable assurance regarding the reliability of financial reporting.” Id. ¶ 143(d).


 7
     See also id. ¶¶ 172(a) (citing the 2019 formation of a Risk Committee and changes to the
     company’s approach to project risk assessment), 172(b) (citing “ongoing disputes, pending
     change orders, schedule extensions, closeout items, unpaid receivables, and . . . outstanding
     claims” in Q2 2019, additional reviews prompted by those problems, and the results of those
     additional reviews), 172(d) (citing “subcontractor failures and major disputes with
     customers” in Q2 2019, other unidentified “project execution issues on comparable projects,”
     “low fixed-price bids,” unidentified “open and unapproved change orders” and “ongoing
     customer disputes and schedule extensions, and resulting costs”), 172(e) (citing charges
     Fluor took on unidentified change orders in Q2 2019 and an SEC investigation into
     unidentified “accounting and financial reporting” issues), 172(f) (citing “underbidding of
     large, fixed-price projects,” “cost overruns” during the “execution phase,” and “charges”).


                                                 28
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 36 of 59 PageID 1743



        Misjudgments about how project contingencies, such as labor productivity, customer or

vendor disputes, and workarounds, will ultimately impact overall project costs does not mean a

control failed or that other financial metrics were misleading when stated. Indeed, Fluor

repeatedly explained in its public filings that its cost estimates were based on judgments about a

variety of different contingencies and may turn out to be wrong (and the “risks tend to be

exacerbated for longer-term contracts”), resulting in cost overruns. See, e.g., Ex. 1 at 12–13, 17,

24 (2014 10-K) (App. 11–12, 16, 23); Ex. 2 at 1, 7–8, 15–16, 21, 29 (2017 10-K) (App. 35, 41–

42, 44–45, 50, 58). Later realizations about earlier judgments and predictions do not plead an

earlier control failure or misstatement.8 Cf. Martin v. Quartermain, 732 F. App’x 37, 40–41 (2d

Cir. 2018) (holding that disagreement over the viability of an estimate does not plead falsity

where estimate is believed and not plausibly alleged to be based on false data); Lemmer, 2001

WL 1112577, at *10 (explaining that later inventory write-offs do not show that defendants

should have recorded the losses at an earlier date because “[c]ircumstances change”).9 In any

event, as the Complaint acknowledges, controls need to provide only reasonable—not absolute—

assurance regarding the reliability of financial results.



 8
     The so-called “Red flags” that, according to Plaintiffs, “confirm[ ] that Fluor’s project
     governance processes were either non-existent or grossly ineffective” are simply project
     contingencies subject to Defendants’ judgment. See FACC ¶ 172(d) (citing potential costs
     from liability claims, execution issues, customer disputes, and change orders). As explained
     supra, that those judgments did not pan out does not show that the PSR failed. And
     Plaintiffs’ allegation that Fluor’s financial reports were false because the company omitted
     disclosure “of the underlying bidding, controls, and execution problems” is merely a
     repackaging of the so-called “red flags” and fails for similar reasons. See id. ¶ 172(f);
     Tchuruk, 291 F.3d at 360–61 (holding that failure to disclose problems did not render growth
     predictions false where no allegations that the prediction did not account for the problems).
 9
     See also In re Hertz, 2017 WL 1536223, at *11 (“An estimation of an amount” is an
     “inherently subjective task[] that var[ies] depending on circumstances.”); In re Fannie Mae
     2008 Sec. Litig., 742 F. Supp. 2d 382, 408 (S.D.N.Y. 2010) (“Accounting or business
     judgments, even negligent ones, are not actionable.”).


                                                  29
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                   Page 37 of 59 PageID 1744



       Nor does the conduct of additional diligence and revised estimates in Q2 2019

“establish[]” that necessary analyses were not previously conducted. See FACC ¶ 172(b). The

Complaint admits that Fluor used the PSR “throughout the Class Period” and “[did] a scrub

every quarter where we are on each project.” Id. ¶¶ 49, 170. Plaintiffs allege that Defendants

repeatedly identified problems on the Projects, implemented workarounds intended to recover

associated costs and overcome schedule delays, made revisions to cost estimates after realizing

the workarounds proved ineffective and prior judgments were no longer valid, and consistently

adjusted procedures and processes as their understanding of the issues evolved. See supra

Section II.C.2 (discussing workarounds) & infra Section III.F (discussing adjustments to

procedures); see, e.g., FACC ¶¶ 148–49 (Q3 2016 reporting “forecast revisions for estimated

cost increases”), 152–53 (same for Q2 2017), 157, 159 (same for Q1 2018), 168 (same for Q1

2019). Consistent with GAAP, Fluor’s financial statements disclosed this ongoing review and

reevaluation process, and the necessary judgments inherent in making cost estimates. See FACC

¶¶ 38, 41(e).

       Plaintiffs also allege that Fluor’s description in public filings of its percentage-of-

completion method of revenue recognition “created a duty to disclose the existence of significant

open claims, unapproved change orders, and unresolved disputes,” and that failure to disclose

such information rendered that description “misleading.” See id. ¶¶ 173–74. Fluor’s statement

regarding its accounting creates no such duty. Rather, it explains that the accounting standards

require the preparation of “estimates of cost to complete for contracts in progress,” and that those

estimates involve judgments to “evaluate contingencies,” such as “change orders, liability

claims, [and] contract disputes,” and that updates must be provided when the estimates change.

Id. ¶ 173. Rather than plead facts that rendered the statements false when made, or a requirement




                                                 30
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                     Page 38 of 59 PageID 1745



that the underlying calculations be disclosed, the Complaint simply points to a series of updates

“provided when estimates change[d]” in Q2 2019 and concludes the prior statements were

“materially misleading.” See id. ¶¶ 173–74.

        Plaintiffs must do more than point to a bad outcome, conclude that controls failed, and

cry “fraud.” Instead, they must plead with particularity facts which demonstrate that

Defendants’ earlier statements were false when made. See In re Capstead, 258 F. Supp. 2d at

552. Moreover, opinions, such as the estimates at issue here, are “not [ ] misleading [simply

because] an issuer knows, but fails to disclose, some fact cutting the other way,” because

“[r]easonable investors understand that opinions sometimes rest on a weighing of competing

facts.” Martin, 732 F. App’x at 41 (quoting Omnicare, 575 U.S. at 189–90 (alterations in

original)). Nor does revising the estimates in later periods “support an inference that a

previously filed financial statement was fraudulent.” In re Fannie Mae 2008 Sec. Litig., 742 F.

Supp. 2d 382, 409 (S.D.N.Y. 2010) (dismissing similar allegations as fraud by hindsight).

III.    Plaintiffs Do Not Plead a Cogent and Compelling Inference of Scienter.

        Though the Court did not reach Plaintiffs’ scienter allegations in dismissing the Initial

Complaint, it squarely rejected the fraud-by-hindsight theory Plaintiffs used when attempting to

plead falsity and advised Plaintiffs to take care in repleading their scienter allegations because

“[f]alsity and scienter are first cousins in a case such as this.” Order at 8. Plaintiffs still offer no

particularized allegations that each of the Individual Defendants knew that the challenged

statements were false when made, or otherwise acted with intent to mislead investors or with

severe recklessness that investors would be misled. Despite its volume, the Complaint cannot

mask its core—and deficient—scienter theory: Fluor’s cost estimates for the Projects turned out

to be too low, so Defendants must have committed fraud. This is classic fraud-by-hindsight




                                                   31
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                    Page 39 of 59 PageID 1746



pleading, and it is categorically insufficient to plead scienter. See Town of Davie Police Pension

Plan v. Pier 1 Imports, Inc., 273 F. Supp. 3d 650, 673–74 (N.D. Tex. 2017).

       Plaintiffs attempt to plead scienter through conclusory assertions of supposed facts that

were “apparent,” or that the Individual Defendants were “aware of, or recklessly disregarded” or

“knew or were reckless in not knowing,” see, e.g., FACC ¶¶ 177–80, 199(a)–(e), but for each, it

(1) pleads no actual facts of which the Individual Defendants were aware or reckless in not

knowing and/or (2) fails to identify how the supposed facts have any bearing on scienter for each

Defendant. Conclusory assertions are not sufficiently particularized to meet the PSLRA’s

pleading standards and may be disregarded. Fin. Acquisition Partners LP v. Blackwell, 440 F.3d

278, 289 (5th Cir. 2006). The additional “scienter” allegations, consisting primarily of

insufficient motive and opportunity allegations, do not contribute to an inference of scienter. See

Goldstein v. MCI WorldCom, 340 F.3d 238, 246 (5th Cir. 2003) (“[A]llegations of motive and

opportunity, without more, will not fulfill the pleading requirements of the PSLRA.”).

       Plaintiffs’ allegations fail to plead scienter, and are far less compelling than the strong

competing inference drawn from the Complaint – that Defendants made good faith judgments on

complex projects in a market they disclosed as competitive, and that they regularly disclosed

problems throughout the period at issue. See infra Section III.F.

       A.      Plaintiffs Fail to Offer Factual Allegations regarding Any Individual
               Defendant’s State of Mind.

       The core of Plaintiffs’ scienter allegations are “not specific as to [any D]efendant in

question and they rely on an impermissible form of group pleading.” Fener v. Belo Corp., 425 F.

Supp. 2d 788, 801 (N.D. Tex. 2006). “[T]he PSLRA requires the plaintiffs to distinguish among

those they sue and enlighten each defendant as to his or her particular part in the alleged fraud.”

Owens v. Jastrow, 789 F.3d 529, 537 (5th Cir. 2015) (citation omitted). Therefore, “[i]t is



                                                 32
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 40 of 59 PageID 1747



appropriate to disregard the group-pleaded allegations and determine whether the remaining,

properly pleaded allegations raise a strong inference of scienter.” Id. at 538. Here, “virtually

all—if not all—of plaintiffs’ allegations concerning defendants’ scienter based on [conservative

bidding, project execution, the Mitsubishi and Duke lawsuits, and the so-called “red flags”] are

addressed to ‘defendants’ collectively,” or to Fluor generally. Fener, 425 F. Supp. 2d at 801.

This deficiency highlights the lack of any factual allegation supporting scienter. The

insufficiency of pointing to “Defendants” generally to attempt to plead individuals’ state of mind

is compounded by the fact that none of the Defendants held a relevant position at Fluor for the

entire seven-year class period. See FACC ¶¶ 26–33. For example, references to what

“Defendants” must have known, see, e.g., id. ¶ 199(b), attempt to assign scienter for Fluor

actions through 2019 to Messrs. McSorley, Smalley, and Porter, who had left either the company

or their relevant positions between two and four years prior, see id. ¶¶ 29–30 (Messrs. McSorley

and Smalley left their relevant positions in mid-2015), ¶ 27 (Mr. Porter departed Fluor in August

2017).10 The Complaint’s failure to specify which Defendant purportedly “knew” certain facts is

“plainly inadequate to plead a strong inference that any particular defendant acted with scienter.”

Fener, 425 F. Supp. 2d at 802. This deficiency alone warrants dismissal of this Complaint. No

named Defendant should be forced to continue defending this fraud case when Plaintiffs have

refused to plead scienter specifically as to each Defendant.




10
     Plaintiffs also make the baseless allegation that “by the time Fluor started work on the
     Brunswick [Project in 2013], it was apparent to Defendants”—defined to include Messrs.
     Hernandez and Steuert—“that their bid for the project was overly aggressive.” FACC ¶¶ 179,
     56. Messrs. Hernandez and Steuert are not alleged to have started in their relevant positions
     until 2019. Id. ¶¶ 31–32, 280, 283.


                                                33
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 41 of 59 PageID 1748



       B.      The Confidential Witnesses Add Nothing.

       The Complaint now identifies nine confidential witnesses, but none of them support any

factual allegation that an Individual Defendant purposefully submitted low-balled bids, hid

known execution problems, or “cooked the books” in sharing judgments regarding costs and

revenue with investors. Also glaringly absent from these statements is what specific problems

became known to each Individual Defendant and when and exactly how that information put any

Individual Defendant on notice that a statement was false when made. Moreover, no confidential

witness purports to offer any information regarding the Control and Revenue Statements. Some

of the statements offer opinions about Fluor’s project-level practices, but “[c]ase law standardly

finds such opinions add nothing to scienter analysis” where, as here, there are no allegations that

any of the Individual Defendants were informed of these concerns. In re Key Energy Servs., Inc.

Sec. Litig., 166 F. Supp. 3d 822, 862 (S.D. Tex. 2016); see also In re Alamosa Holdings, Inc.,

382 F. Supp. 2d 832, 858 (N.D. Tex. 2005) (finding confidential witnesses did not support

scienter “because the allegations show no link between the confidential witnesses and any

knowledge by any Defendant as to any allegedly improper activity”).

       Allegations regarding CWs 1–5 are repeated from the Initial Complaint and offer only

that management reviewed and sometimes reduced bids, including during a best-and-final bid

process; that insufficient time was devoted to bidding; that Fluor wanted to work with key

industry players; and that it later turned out some estimates were too low and the bids did not

account for labor and equipment issues that arose later. See FACC ¶¶ 76–80.

       Allegations regarding CW-6 fail to identify his or her familiarity with any specific

bidding and execution practices or problems on any challenged project. Instead, the description

of CW-6’s statements focuses on generalities about Fluor’s “Government business” and

reiterates only the unremarkable observation that Fluor sought to win bids, sometimes by


                                                34
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                 Page 42 of 59 PageID 1749



lowering its asking prices during a “best and final” bid process, and that sometimes Fluor needed

to seek adjustments through change orders. See id. ¶ 81.

       CW-7 also is not alleged to have any direct involvement or knowledge of the bidding of

any relevant project. And, he or she offers only hearsay that senior management was diligent

and officers as high as the CEO reviewed major bids, and that Fluor used its extensive

experience to aid in finalizing bids. See id. at ¶ 82.

       CW-8 merely offers that the EPC industry was competitive, and that challenges came to

light during the course of Fluor’s work on the Anderson and Citrus Projects and that members of

senior management were diligent in supervising those issues. See id. at ¶ 83. This witness also

expressed his or her “belie[f]” that unnamed “executives would have reviewed the budget

performance of Fluor’s projects” and “had access to” budgeting data. Id.

       Finally, CW-9 offers general commentary despite the Complaint’s admission that this

witness never worked on or has any basis of knowledge regarding any of the Projects. See id.

¶ 84 (identifying CW-9’s first-hand knowledge as limited to a Naval Air Station (“NAS”) project

in Florida). The Complaint then asserts that this person “learned”—without any detail regarding

how, when, or from what or whom—that the Radford Plant was bid and executed similarly to

this NAS project. See id. In any event, Plaintiffs point to CW-9’s assertion that project-level

management allegedly issued change orders for work that was, in CW-9’s opinion, already “part

of the contract,” but that does not support an inference of scienter against any Defendant. See

Key Energy Servs., 166 F. Supp. 3d at 862; Alamosa Holdings, 382 F. Supp. 2d at 858.

       In addition to not adding anything substantial to the Complaint’s allegations, the

allegations related to CWs 6, 7, and 9 are insufficiently pleaded to even be considered.

Following Tellabs, courts must discount allegations from confidential sources, because “[s]uch




                                                  35
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 43 of 59 PageID 1750



sources afford no basis for drawing the plausible competing inferences required by Tellabs.”

Shaw, 537 F.3d at 535. “At the very least, such sources must be described with sufficient

particularity to support the probability that a person in the position occupied by the source would

possess the information pleaded.” Id. (internal quotation marks and ellipses omitted). Here, the

allegations from CWs 6, 7, and 9 do not suggest with any particularity that they have personal

knowledge about the specific practices and challenges on the Projects.

        C.      The Complaint Offers Only Fraud-By-Hindsight and Conclusory Assertions
                regarding the Bidding and Progress Statements.

        Plaintiffs’ scienter allegations for the Bidding and Progress Statements are premised on

fraud-by-hindsight, which the PSLRA “was intended to eliminate,” City of Cambridge Ret. Sys.

v. Altisource Asset Mgmt. Corp., 908 F.3d 872, 883 (3d Cir. 2018), and which has been

consistently rejected by the Fifth Circuit. See, e.g., Southland, 365 F.3d at 383.11 This Court has

already held that, in the Initial Complaint, Plaintiffs “d[id] not show that the defendants knew”

either that “the four [Power Project] bids contained faulty estimations when they submitted

them” or that the progress reports were false. See Order at 6. Plaintiffs have not salvaged their

deficient allegations regarding the Bidding and Progress Statements in the Complaint. Those

claims should be dismissed with prejudice.




11
     See also Rosenzweig, 332 F.3d at 868 (rejecting claim that defendants must have known of
     problems with the business at the time of the challenged statements because a report
     published months later identified problems the company faced); see also N. Port
     Firefighters’ Pension—Local Option Plan v. Temple-Inland, Inc., No. 3:11-CV-3119-B,
     2013 WL 4405537, at *5 (N.D. Tex. July 30, 2013) (dismissing for failure to plead scienter
     because a later-in-time “‘admission’ does not necessarily show that the Individual
     Defendants knew the purported misstatements were false or misleading, or were severely
     reckless, when the statements were made”).


                                                36
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                   Page 44 of 59 PageID 1751



                1.      Plaintiffs’ Reliance on Later “Admissions” Is Improper and Does Not
                        Help Them.

        Plaintiffs’ primary scienter argument for the Bidding and Progress Statements is that

certain Individual Defendants “admitted” that the bids were flawed and the Projects encountered

numerous issues during execution, some of which were similar. See FACC ¶¶ 178–180; see also

id. ¶¶ 113(b)–(c), 115(b), 125(a)–(b), 129(a)–(c), 140(a) (pointing to the so-called “admissions”

as evidence of falsity). Significantly, the Bidding and Progress Statements were made prior to

June 2017, and the so-called admissions followed on August 3, 2017 (id. ¶¶ 131, 273, 181,

199(c), 273), September 13, 2017 (filing of complaint against Mitsubishi, see id. ¶ 185), May 3,

2018 (id. ¶¶ 199(c), 275–276), October 10, 2018 (id. ¶¶ 163, 278), May 2, 2019 (id. ¶ 171),

August 1, 2019 (id. ¶¶ 284, 199(b)), and September 24, 2019 (id. ¶ 245).12

        The only attempt Plaintiffs make to tie those later so-called admissions to the earlier

statements is to assert that certain Individual Defendants were responsible for approving bids and

monitoring projects. See, e.g., id. ¶¶ 175–176, 182–184. But the Complaint offers no allegation

that any Defendant knew at the time the bids were made that they were flawed. Nor does the

Complaint allege if or when any Defendants learned—by monitoring the Projects—that later

challenges were insurmountable, or even what specific information was supposedly learned by

each Defendant.

        The Complaint’s reference to challenges in the lump-sum, gas-fired power market before

the Power Projects were bid are similarly unavailing. The Complaint identifies Mr. Seaton’s



12
     The only statements related to bidding that occurred after that date reflect management’s
     belief that (1) they had identified all of the relevant problems and made adjustments in the
     form of charges to better reflect the financial status of each, and (2) they had “an experienced
     management team” and their “competitors may be more inclined to take greater or unusual
     risks.” As explained, supra Sections II.B, II.C.1 and infra Section III.D, the Complaint
     offers no factual allegations that those statements were false or made with scienter.

                                                 37
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 45 of 59 PageID 1752



statement on May 3, 2018 (that ten of twelve of Fluor’s lump-sum, gas-fired projects had

“underperformed, . . . with 3 suffering losses”) as evidence that “Defendants” knew or were

reckless in not knowing that prior Bidding Statements were false or misleading. See id. ¶ 178;

see also id. ¶ 87–112, 275. This is exactly the kind of improper fraud-by-hindsight allegations

this Court already rejected. See Order at 6.

                2.     Plaintiffs’ Conclusory Assertions of Fraud Are Insufficient.

        Beyond this, the Complaint offers only unsupported conclusory assertions of what

Plaintiffs believe Defendants must have known. For example, the Complaint asserts that “[b]y

the time that Fluor started work on the Brunswick County Plant, it was apparent to Defendants

that their bid for the project was overly aggressive” because initial engineering and procurement

work “would have revealed that its ‘baseline assumptions’ underlying its bid were not

achievable.” See id. ¶ 179 (emphasis added). However, the Complaint offers no factual support

for the assertion that baseline assumptions would have been proven unachievable based on initial

“engineering and procurement” work on that project. Plaintiffs similarly conclude that “it was

apparent to Defendants that the same problems that caused the company to take charges on the

Brunswick County Plant would affect the other Gas-Fired Plants,” but they plead no facts that

would explain what made this apparent. See id. ¶ 180.13 It is well established that “[m]ere

conclusory statements are insufficient to defeat dismissal under the PSLRA’s heightened-

pleading requirements.” Fin. Acquisition Partners, 440 F.3d at 289; see also Ashcroft v. Iqbal,

556 U.S. 662, 678–80 (2009).



13
     In fact, the same paragraph of the Complaint makes clear that hindsight is Plaintiffs’ primary
     basis for the assertion. As support for this statement it points to a 2017 statement by Mr.
     Seaton and a confidential witness’s assertion of an undated problem encountered during
     execution on the Citrus Project that could not have been known “by the time Fluor started
     work” on it. See FACC ¶ 180.


                                                 38
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                   Page 46 of 59 PageID 1753



       These conclusory assertions are also contradicted by the Complaint itself. For example,

Plaintiffs’ assertion that “it was apparent to Defendants that the same problems that caused the

company to take charges on the Brunswick County Plant would affect the other Gas-Fired

Plants,” FACC ¶ 180, is undermined by their acknowledgement that these projects were not

“cookie-cutter projects” and that each has “different machines, different site locations, different

labor pools, all of which produce different outcomes,” id. ¶ 275. Plaintiffs try to elide the

differences in each project by generalizing that “Fluor used the same or substantially similar

Mitsubishi turbines on the other Gas-Fired Plants” and, therefore, must have known that

problems with the turbines on the Brunswick Project meant Fluor would suffer charges on the

other Power Projects. Id. ¶ 180. But the factual allegations show that each project had its own

turbine model and configuration, consistent with Fluor’s stated belief that each project has

“different machines.” See id. ¶¶ 55, 63, 66, 70. In any event, Fluor developed “learnings” about

the turbines used on the Brunswick Project that it implemented on other projects, see id. ¶ 126,

and no factual allegations suggest that any Individual Defendant believed those machines

presented an insurmountable problem.

       The Complaint also attempts to convert an offhand, hindsight generalization that issues

usually arise by the time a project is 30–40% complete into evidence of knowledge, or severe

reckless disregard, of allegedly systemic problems. Id. ¶ 181. This is yet another unwarranted

deduction unsupported by any facts. Plaintiffs try to rely on statements from a confidential

witness that the Anderson and Citrus Projects “were seriously into the red about midway through

construction,” see id.; see also id. ¶ 83, but the Complaint does not allege when that milestone

was reached. More importantly, neither this person—nor anyone else referenced in the

Complaint—provides any fact to support that any Individual Defendant was aware of these




                                                 39
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 47 of 59 PageID 1754



allegations, when he learned them, or that he was aware of information demonstrating that losses

on these projects were inevitable.

       Further, no facts are alleged that support an inference that the later-arising problems with

the Anderson and Citrus Projects were identical to earlier issues on the Brunswick Project, when

the facts pleaded establish that each project was unique, let alone that each Defendant had

specific knowledge of any such similarities. See Southland, 365 F.3d at 361. Indeed, the

Complaint makes clear that the later issues at the Citrus Project were uniquely challenging. See

FACC ¶¶ 133, 134, 138, 140(a)–(b), 201, 207, 278, 280 (attributing unique problems and

hundreds of millions of dollars in charges and customer disputes to the Citrus Project). In any

event, it is undisputed that Fluor disclosed extensive problems on the Power Projects in the

second quarter of 2017 when the last two Power Projects were at the 40% mark. See Ex. 8 at 3, 6

(Q2 2017 Earnings Call Tr.) (App. 93–94).

               3.      Plaintiffs’ Allegations about the Mitsubishi and Duke Litigations Add
                       Nothing.

       Plaintiffs’ reliance on Fluor’s positions in litigation with Mitsubishi and Duke filed in

2017 and 2019, respectively, does nothing to change the analysis.

       First, the allegations in the 2017 litigation against Mitsubishi, see FACC ¶¶ 185–191,

establish only that the issues identified in 2014 were “minor,” see id. ¶¶ 187–188, that those

issues “continued and worsened” after that time, see id. at ¶ 189, and that, when Fluor finally

determined the issues were severe enough to seek relief through litigation, it believed it had a

sizeable claim, see id. at ¶ 190. The Complaint also admits that Fluor made efforts to mitigate

scheduling or budgeting problems resulting from the late delivery of minor parts, see id. ¶ 189,

and the liquidated damages provision supports Defendants’ good-faith belief that they had

adequate safeguards in place to protect against overruns from these types of setbacks. The



                                                40
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                   Page 48 of 59 PageID 1755



Complaint makes no effort to explain how these allegations support a strong inference of

fraudulent intent—because they do not.

        Second, Plaintiffs’ attempt to use the 2019 Duke litigation as some form of a confession

also fails. The allegations merely recite a series of adjustments made as circumstances changed

on the Citrus Project and reflect the relevant parties’ positions about responsibility for additional

costs and delays. See id. ¶¶ 194–95 (citing multiple change orders modifying project deadlines,

and Duke’s “agree[ment] to waive all otherwise claimable liquidated damages” if the “Power

Blocks went into service prior to December 31, 2018.”);14 see also id. ¶¶ 194(g)–95 (describing

Fluor’s “workarounds” to attempt to meet the modified deadlines and their ultimate inability to

do so). As with the Mitsubishi litigation, Plaintiffs make no attempt to explain how the Duke

litigation supports a cogent and compelling inference of scienter for any particular statements.

        D.      Plaintiffs’ Conclusory Assertions and Hindsight Allegations regarding the
                Control and Revenue Statements Are Insufficient.

        None of Plaintiffs’ allegations support a theory of scienter with respect to the Control and

Revenue Statements. Plaintiffs instead rely on the same flawed theory that permeates the

Complaint: “Something went wrong, so there must have been fraud.” As with the Bidding and

Progress Statements, Plaintiffs’ unsupported conclusory assertions and hindsight allegations

come nowhere close to supporting a strong inference of fraud.

        “To plead scienter adequately, plaintiffs must state with particularity facts giving rise to a

strong inference that the party knew that it was publishing materially false information, or the

party was severely reckless in publishing such information.” Shaw, 537 F.3d at 534 (alterations

and citation omitted). Where, as here, the allegations concern alleged internal control and


14
     According to Plaintiffs’ own allegations, approved change orders “change . . . the fixed
     contract price and total estimated costs to reflect the amounts approved by the customer and
     the contractor.” FACC ¶ 43(a).


                                                 41
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                   Page 49 of 59 PageID 1756



accounting problems, there must be “specific allegations” showing (1) that “the Individual

Defendants themselves actually knew about a specific accounting violation or internal control

problem,” and (2) that they knew of those problems “prior to the date the allegedly fraudulent

statements were made.” Magruder, 2009 WL 854656, at *9. Alleging only that Defendants

“should have known” of internal control problems is insufficient. Abrams v. Baker Hughes Inc.,

292 F.3d 424, 432 (5th Cir. 2002); see also Schiller v. Physicians Res. Grp., Inc., No. CIV.A.

3:97-CV-3158L, 2002 WL 318441, at *15 (N.D. Tex. Feb. 26, 2002) (holding that later

discoveries which prompted disclosure of internal accounting control problems did not support

the inference of earlier knowledge or reckless disregard of information), aff’d, 342 F.3d 563 (5th

Cir. 2003). Plaintiffs allege no facts that would satisfy either requirement.

       Plaintiffs seek to bootstrap the deficient allegations of scienter with respect to the

Bidding and Progress Statements to show Defendants’ “knowledge” of control and accounting

issues. See FACC ¶¶ 199(a)–(c), (e). According to Plaintiffs, because Defendants supposedly

were aware of issues with the bidding and execution on certain projects, Defendants must also

have been aware that Fluor’s controls and revenue recognition procedures were deficient. See

id.; see also id. ¶ 199(d). But Plaintiffs allege nothing to connect Defendants’ alleged knowledge

of the bidding and execution issues to knowledge about the allegedly failed controls and

improper accounting, let alone show when Defendants first learned about those issues.

       The Complaint recognizes that Fluor used the percentage of completion method of

accounting, which allows a company to recognize revenue as it performs work on a long-term

contract where estimates and judgments regarding project costs can be reasonably made. Id.

¶¶ 38–41; Shaw, 537 F.3d at 536. Under the percentage of completion method, Fluor was

required to “prepare estimates” of remaining costs on contracts in progress, including conducting




                                                 42
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 50 of 59 PageID 1757



evaluations of contingencies, FACC ¶ 38, and prepare its estimates “with a reasonable degree of

accuracy,” see id. ¶ 41. As the Complaint also acknowledges, Fluor conducted regular control

procedures, including PSRs, to inform its judgments and estimations. See id. ¶¶ 38, 49. For

Plaintiffs to allege fraud with respect to statements regarding the reasonable accuracy of

estimates based on contingencies, they would need to plead facts showing that Defendants knew

or were severely reckless in not knowing that their estimates and evaluations of contingencies

were entirely unreasonable. See Shaw, 537 F.3d at 534.

       Yet Plaintiffs do not allege any factual content that put any Defendant on notice that

those estimates and judgments were unreasonable. Instead, Plaintiffs’ theory appears to be that

because cost estimates changed on a number of projects during the putative class period—which

is hardly surprising given the size and complexity of Fluor’s projects—Defendants should have

determined at some undefined time that all of its controls and procedures were hopelessly flawed

and abandoned percentage of completion accounting. The Complaint pleads no facts to support

this absurd theory.

       Nor does the Complaint identify a factual allegation that the Individual Defendants

actually knew or were reckless in not knowing, in real time, that Fluor’s Control and Revenue

statements were false or misleading when made. See generally id. ¶ 199. Plaintiffs’ formulaic

assertion of what “Defendants were aware of, or recklessly disregarded” identifies no facts

explaining when and how Defendants learned that certain judgments supposedly were

unreasonable or that resulting statements were misleading. See id. For example, there are no

allegations that the Individual Defendants learned that the bidding and execution issues were not

being properly recorded by Fluor’s controls or considered when making the required accounting




                                                43
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                    Page 51 of 59 PageID 1758



judgments, or that any such notification happened prior to the allegedly misleading statements.

See Key Energy Servs., 166 F. Supp. 3d at 862.

       Regardless of the terminology used, Plaintiffs’ pointing to later charges as evidence that

Defendants knew, or were reckless in not knowing, that earlier statements regarding the

sufficiency of controls and appropriateness of financial accounting were misleading is patently

insufficient. See id. at 833 (“[T]he mere publication of inaccurate accounting figures, or a failure

to follow GAAP, without more, does not establish scienter.” (citation omitted)); Town of Davie

Police Pension Plan v. Pier 1 Imports, Inc., 325 F. Supp. 3d 728, 741 (N.D. Tex. 2018) (“The

Fifth Circuit defines ‘fraud by hindsight’ as a ‘case where a plaintiff alleges that the fact that

something turned out badly must mean defendant knew earlier that it would turn out badly.’”

(quoting Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 248–49 (5th Cir. 2009)), affirmed sub

nom. Mun. Emps.’ Ret. Sys. of Mich. v. Pier 1 Imports, Inc., 935 F.3d 424 (5th Cir. 2019).

       To the extent the Complaint attempts to point to earlier charges as “red flags,” its failure

to acknowledge the changes undertaken by Fluor and Individual Defendants to address these

negative developments is fatal. See infra Section III.F. Plaintiffs offer no allegation to support

the assertion that each of the Individual Defendants knew or were reckless in not knowing that

the revised control and accounting procedures would produce unreliable estimates. Tellingly,

each paragraph discussing the so-called “red flags” baldly asserts “Defendants were aware of, or

recklessly disregarded,” problems on certain projects without factual support.

       E.      Plaintiffs’ Additional “Scienter” Allegations Add Nothing.

       After reciting insufficient assertions of scienter, the Complaint throws in the kitchen sink

with a series of deficient allegations, primarily of supposed motive and opportunity to commit

fraud. Although allegations of motive and opportunity “may meaningfully enhance the strength

of the inference of scienter,” without more, they “will not fulfill the pleading requirements of the


                                                  44
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                   Page 52 of 59 PageID 1759



PSLRA.” Goldstein, 340 F.3d at 246 (quoting Nathenson, 267 F.3d at 412). Plaintiffs’ laundry

list of allegations—whether taken individually or together—does not create a cogent or

compelling inference that any Individual Defendant knew or was reckless in not knowing that the

statements at issue in the Complaint were false or misleading at the time they were made.15

        Seeking repeat business—Plaintiffs allege that there was something suspicious about

Fluor’s apparent motivation to bid on projects with smaller profit margins in anticipation of

larger opportunities with the same clients. See id. ¶¶ 248–54. Plaintiffs’ attack on a business

practice is not a factual allegation of fraudulent intent. There are no facts pled suggesting that by

bidding on smaller projects, the Defendants knew any project would end up as a loss, much less

that such bidding practices constituted fraud.

        Stock SalesStock sales are a “form of motive and opportunity allegations,” Southland,

365 F.3d at 368, which are insufficient to withstand dismissal unless made “in suspicious

amounts or at suspicious times,” Abrams, 292 F.3d at 435. Where the sales are routine, no

inference of an improper motive is appropriate. See, e.g., Alaska Elec. Pension Fund v. Asar,

768 F. App’x 175, 182 (5th Cir. 2019) (“Selling shares to pay taxes weighs against a nefarious

motive.”); In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1424 (3d Cir. 1997) (Alito,

J.) (“[Courts] will not infer fraudulent intent from the mere fact that some officers sold stock.”).

        Plaintiffs’ efforts to establish scienter based on these allegations fail. See FACC ¶¶ 215–

28. The Complaint lists the stock sales made and properly documented in SEC filings by each


15
     Plaintiffs also point to an ongoing SEC investigation, but that does not “establish scienter
     without facts showing that a specific person knew of any purported wrongdoing.” In re Key
     Energy Servs., 166 F. Supp. 3d at 871. Plaintiffs offer no explanation for “how the ongoing
     investigation of [Fluor] shows that [Defendants] . . . had the scienter required by the
     PSLRA.” Id.; see also Budde v. Glob. Power Equip. Grp., No. 15-cv-1679, 2017 WL
     6621540, at *4 (N.D. Tex. Dec. 27, 2017) (finding inference that there was no wrongdoing
     more compelling despite existence of government investigation).


                                                 45
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                   Page 53 of 59 PageID 1760



Individual Defendant during the more than six-year putative class period, but provides no factual

allegation to suggest that the trades were somehow unusual or suspicious. Plaintiffs merely list

the number of shares sold in the prior six-and-a-half years, but Plaintiffs nowhere allege that any

Individual Defendant changed his sales activity due to the alleged fraud. All told, the Complaint

illustrates the unsurprising fact that top executives at Fluor were compensated in part through

equity incentives and sometimes sold some of the shares they received by virtue of their service.

        Plaintiffs do not, for example, allege that any Individual Defendant sold all of his

common stock prior to any negative disclosure. In fact, Plaintiffs allege no stock sales by

Steuert, and only one Defendant ended the putative class period with fewer shares of Fluor’s

common stock than the Complaint alleges he held at the beginning. See id. ¶¶ 216, 218, 220,

222, 224, 226, 227; Ex. 12 (Individual Defendants’ final Form 4s as alleged in the Complaint—

Seaton held 432,10916 shares, Porter held 97,944 shares, Stanski held 97,546 shares, Smalley

held 9,693.7317 shares, McSorley held 37,392.285 shares, Hernandez held 177,443 shares, and

Chopra held 10,85418 shares) (App. 121–30); see also Southland, 365 F.3d at 369 (“The fact that

other defendants did not sell their shares during the relevant class period undermines plaintiffs’

claim that defendants delayed notifying the public so that they could sell their stock at a huge

profit.”). “[T]hat the Individual Defendants, in almost every instance, increased their [company]




16
     Plaintiffs’ assertion that Seaton gifted 3,320 shares on March 28, 2019, appears to be a typo.
     See Ex. 14 (App. 143) (dated February 28, 2019). Plaintiffs also allege that Seaton gifted
     9,676 shares on March 28, 2019, but this appears to be erroneously duplicating his March 6,
     2019 sale. See Ex. 12 (App. 121).
17
     Smalley’s total shares held includes both direct and indirect holdings. See Ex. 12 (App. 124).
18
     Plaintiffs allege that Chopra sold 3,889 shares on March 6, 2018, but this appears to refer to a
     March 9, 2018 transaction. See Ex. 12 (App. 129).


                                                 46
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                    Page 54 of 59 PageID 1761



holdings during the Class Period” is “wholly inconsistent with fraudulent intent.” In re Bristol-

Myers Squibb Sec. Litig., 312 F. Supp. 2d 549, 561 (S.D.N.Y. 2004).

       Finally, Plaintiffs continue to ignore that many of the transactions the Complaint

characterizes as “sales” were not, in fact, sales. Many reflect shares “withheld . . . to satisfy the

resulting tax withholding obligation” when incentive awards vested and “no investment decision

was made by the Reporting Person.” See, e.g., Ex. 13 (sample SEC Form 4 filings) (App. 132–

41). Many other transactions reflect routine vesting of a performance right entitling the

individual to the “cash equivalent” of each vested share. See, e.g., Ex. 15 (sample SEC Form 4

filings) (App. 146–53). Unremarkable stock “sales” and tax withholdings on vesting dates over

which Defendants had no control do not support a cogent and compelling inference of scienter.

       Compensation StructureFluor’s executive compensation structure also does not give

rise to a strong inference of scienter. See FACC. ¶¶ 229–47. The compensation package was,

not surprisingly, “tied to company performance,” which places the Individual Defendants in “no

different position than the vast majority of corporate executives.” Shaw, 537 F.3d at 544. This

“can hardly be the basis on which an allegation of fraud is predicated.” Id. (citation omitted); see

also Pier 1 Imports, 325 F. Supp. 3d at 742 (“Generalized financial incentives such as incentive-

based compensation do not sufficiently support an inference of scienter.”). In any event,

Plaintiffs do not explain why Fluor’s executive compensation structure is “unusual,” or why it

would be improper to tie executive compensation to new business at better margins or to update

that compensation structure based on changing circumstances. The allegations undermine any

assertion of nefarious motive. The changes in compensation in 2015–16 were in response to new

disclosure laws, see FACC ¶ 239; the reversion back in 2017 was due to a desire to compensate

for “superior operating results,” see id. ¶ 241; and the 2019 changes were based on recent costs




                                                  47
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                    Page 55 of 59 PageID 1762



in excess of bid estimates and designed to incentivize a new management team to achieve

superior operating results, see id. ¶ 245. In addition, “the Fifth Circuit [has] made it clear that

. . . the desire for enhanced incentive compensation and the desire to sell stock at inflated prices,

are . . . insufficient to support an inference of scienter.” In re Capstead, 258 F. Supp. 2d at 564.

       Sale of DebtPlaintiffs claim that Fluor’s sale of debt somehow supports an inference of

scienter. Id. ¶¶ 255–59. The Fifth Circuit has rejected this argument. Owens, 789 F.3d at 539.

A company’s desire to raise capital “does not support a strong inference of scienter because

virtually all corporate insiders share this goal.” Id. Only in the severest of circumstances will

such efforts give rise to scienter, and those circumstances are not present here. The Complaint

on its face admits that the 2014 offering was to “increase Fluor’s share repurchase program,”

FACC ¶ 256, which “rebuts a finding of scienter, since it is illogical that the company would

have been repurchasing its shares had it been aware of facts that would indicate the price would

fall,” Izadjoo v. Helix Energy Sols. Grp., Inc., 237 F. Supp. 3d 492, 518 (S.D. Tex. 2017)

(citation and alteration omitted). The Complaint also admits that the 2016 offering was sold in

European currency to take advantage of falling borrowing costs. See FACC ¶ 257. And the

2018 offering occurred after Fluor announced problems with the Power Projects and that it was

exiting that market, undermining any inference of scienter. See id. ¶¶ 258, 275.

       Changes in Team LeadershipPlaintiffs’ attempt to infer scienter from team leadership

changes after performance issues came to light also fail. See FACC ¶¶ 203–211. Management

changes following poor performance is not surprising, and is not indicative of fraudulent intent.

Pier 1 Imports, 325 F. Supp. 3d at 743, 747–48; see also Southland, 365 F.3d at 383; Abrams,

292 F.3d at 434. And Plaintiffs plead no facts connecting the management changes to fraud.

       Magnitude of the Charges—The magnitude and frequency of charges, FACC ¶¶ 200–02,



                                                  48
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 56 of 59 PageID 1763



“cannot substitute for factual assertions connecting the corporate executives to specific contracts

or accounting or management practices that led to the alleged overstatements.” Shaw, 537 F.3d

at 540. Because Plaintiffs’ allegations are unaccompanied by any such factual allegations, the

charges illustrate only Defendants’ transparency as problems arose.

       F.      The Powerful Competing Inference—That Defendants Made Good Faith
               Judgments and Updated Investors Regularly—Is More Compelling than
               Plaintiffs’ Theory that Defendants Deliberately Misled Investors.

       The Complaint itself demonstrates that Defendants were not attempting to shield

investors from negative information they already knew, but, rather, were making good faith

judgments, reacting to new information as they learned it, and updating investors along the way.

The Complaint documents that Defendants repeatedly disclosed to investors that the market was

competitive, but that Fluor had performed well on fixed-price projects and had confidence in its

team to successfully bid and execute in the market. See, e.g., FACC ¶¶ 87, 90, 92–94, 97, 99,

100, 106, 111, 119, 127, 252. It admits that Defendants’ estimates about project costs and

expected revenue required judgment about a variety of different contingencies that Defendants

were expected to periodically review and update as projects evolved. Id. ¶¶ 38, 41(e). It also

admits that as problems arose, Fluor implemented workarounds to recover the costs and

ultimately updated investors when those mitigation efforts failed. See supra Section II.C.2; see,

e.g., FACC ¶ 202 (citing eight publicly announced charges in nine consecutive quarters).

       As each substantial development occurred, Fluor reacted and, where appropriate, took

action to improve its bidding and execution processes moving forward: When Fluor recognized

the first charge on the Brunswick Project it “took a very measured look” at other projects and

determined that the issues were specific to that project. FACC ¶ 126. When Fluor realized

CPChem would be a loss in 2016, it “significantly increased the independent review of critical

projects,” “improv[ed its] estimating system,” “ma[de] significant investments in applying data


                                                49
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                  Page 57 of 59 PageID 1764



analytics to projects [to] identify challenges earlier,” and added “more cold eyes review” on

projects. Id. ¶ 153 (quoting Mr. Seaton on the Q2 2017 earnings call). When issues arose across

multiple Power Projects in 2017, Fluor established an “Office of Project Execution Governance”

to oversee the PSR’s application across all projects. Id. ¶ 50. And when they realized the

challenges went beyond the Power Projects and the CPChem project, they undertook a “complete

review of the business” that was “relentless in looking into every aspect” of the business, id.

¶ 283, and “implemented a more rigorous framework to [its] pursuit process,” “enacted changes

in [its] bid/no bid process,” and re-reviewed a series of variables that go into cost and revenue

judgments, see id. ¶ 284. That review resulted in the charges in Q2 2019. See id.

       Fluor’s repeated disclosures in a “constant game of ‘Catch-up’” undercuts any inference

of fraudulent intent. In re Magnum Hunter Res. Corp. Sec. Litig., 26 F. Supp. 3d 278, 297–98

(S.D.N.Y. 2014), aff’d, 616 F. App’x 442 (2d Cir. 2015); see also Neiman v. Bulmahn, 854 F.3d

741, 750 (5th Cir. 2017) (“[T]he fact that [the company] continuously disclosed its worsening

cash position belies a claim of scienter.”); Pier 1 Imports, 325 F. Supp. 3d at 748.

       Plaintiffs have failed to meet their burden of pleading particularized facts raising a strong

inference that the opposite is true: that Defendants set out to defraud investors by low-balling

bids and concealing cost overruns. Plaintiffs’ failure to plead scienter compels dismissal.

IV.    Because There Is No Primary Violation, the Control Person Claims Fail.

       “Control person liability is secondary only and cannot exist in the absence of a primary

violation.” Southland, 365 F.3d at 383. Because there is no primary violation here, control

person claims fail as a consequence.

                                         CONCLUSION

       For all of these reasons, Defendants respectfully request that this Court grant this motion

and dismiss the Complaint with prejudice.


                                                 50
Case 3:18-cv-01338-X Document 112 Filed 07/01/20     Page 58 of 59 PageID 1765



DATED: July 1, 2020               Respectfully submitted,


                                  /s/ Mike Raiff
                                  Rob Walters
                                    Texas Bar No. 20820300
                                  Mike Raiff
                                    Texas Bar No. 00784803
                                  GIBSON, DUNN & CRUTCHER LLP
                                  2001 Ross Avenue, Suite 2100
                                  Dallas, Texas 75201
                                  Telephone: 214.698.3350
                                  Facsimile: 214.571.2927
                                  RWalters@gibsondunn.com
                                  MRaiff@gibsondunn.com

                                  Brian M. Lutz (pro hac vice application forthcoming)
                                  GIBSON, DUNN & CRUTCHER LLP
                                  555 Mission Street, Suite 3000
                                  San Francisco, CA 94105-0921
                                  Telephone: 415.393.8200
                                  Facsimile: 415.374.8474
                                  BLutz@gibsondunn.com

                                  Lissa M. Percopo (admitted pro hac vice)
                                  GIBSON, DUNN & CRUTCHER LLP
                                  1050 Connecticut Ave., N.W.
                                  Washington, D.C. 20036
                                  Telephone: 202.887.3770
                                  Facsimile: 202.530.9528
                                  LPercopo@gibsondunn.com

                                  COUNSEL FOR DEFENDANTS




                                    51
Case 3:18-cv-01338-X Document 112 Filed 07/01/20                Page 59 of 59 PageID 1766



                               CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of July, 2020, the foregoing document was filed using

the Court’s CM/ECF system. In addition, (1) the filing is available for viewing and downloading

via the CM/ECF system, and (2) the CM/ECF system will send notification of this filing to all

attorneys of record who have registered for CM/ECF updates.


                                                    /s/ Mike Raiff
                                                    Mike Raiff




                                               52
